Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 1 of 82


                                               3JUD−PANEL,APPEAL,PROSE−NP,TYPE−F
                                U.S. District Court
                     District of Columbia (Washington, DC)
            CIVIL DOCKET FOR CASE #: 1:17−cv−00793−CKK−CP−RDM

LAVERGNE et al v. UNITED STATES HOUSE OF           Date Filed: 04/28/2017
REPRESENTATIVES et al                              Jury Demand: None
Panel: Judge Colleen Kollar−Kotelly                Nature of Suit: 441 Voting
      Circuit Judge Cornelia T.L. Pillard          Jurisdiction: U.S. Government Defendant
      Judge Randolph D. Moss
Cause: 05:702 Administrative Procedure Act
Plaintiff
EUGENE MARTIN LAVERGNE                represented by EUGENE MARTIN LAVERGNE
TERMINATED: 09/06/2018                               543 Cedar Avenue
                                                     West Long Beach, NJ 07764
                                                     732−515−8229
                                                     PRO SE

Plaintiff
FREDERICK JOHN LAVERGNE               represented by FREDERICK JOHN LAVERGNE
                                                     312 Walnut Street
                                                     Delcano, NJ 08075
                                                     609−276−1630
                                                     PRO SE

                                                  Scott E. Stafne
                                                  STAFNE LAW ADVOCACY &
                                                  CONSULTING
                                                  239 N. Olympic Avenue
                                                  Arlington, WA 98223
                                                  (360) 403−8700
                                                  Fax: (360) 386−4005
                                                  Email: scott@stafnelaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
LEONARD P. MARSHALL                   represented by LEONARD P. MARSHALL
                                                     303 Spinnaker Way
                                                     Neptune, NJ 07753
                                                     732−233−9613
                                                     PRO SE

                                                  Scott E. Stafne
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
                                                                                             1
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 2 of 82


SCOTT NEUMAN                      represented by SCOTT NEUMAN
                                                 1325 Englemere Boulevard
                                                 Toms River, NJ 08757
                                                 804−333−8899
                                                 PRO SE

                                                Scott E. Stafne
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
ALLEN J. CANNON                   represented by ALLEN J. CANNON
                                                 7 Brookside Drive
                                                 Titusville, NJ 08560
                                                 PRO SE

                                                Scott E. Stafne
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
CINDY BROWN                       represented by Alexander Penley
                                                 PENLEY GLOBAL LAW
                                                 4111 Crittenden Street
                                                 Hyattsville, MD 20781
                                                 (917) 582−8172
                                                 Email: alexander@penleygloballaw.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                Scott E. Stafne
                                                (See above for address)
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED


V.
Defendant
UNITED STATES HOUSE OF            represented by Johnny Hillary Walker , III
REPRESENTATIVES                                  U.S. ATTORNEY'S OFFICE
                                                 Civil Division
                                                 555 Fourth Street, NW
                                                 Washington, DC 20530
                                                 (202) 252−2575
                                                 Fax: (202) 252−2599
                                                 Email: johnny.walker@usdoj.gov
                                                                                        2
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 3 of 82


                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Defendant
INDIVIDUAL MEMBERS OF THE                  represented by Johnny Hillary Walker , III
UNITED STATES HOUSE OF                                    (See above for address)
REPRESENTATIVES                                           LEAD ATTORNEY
From the 50 States that have been seated                  ATTORNEY TO BE NOTICED
so far at the One Hundred Fifteenth
Congress

Defendant
PAUL RYAN                                  represented by Johnny Hillary Walker , III
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
DAVID S. FERRIERO                          represented by Johnny Hillary Walker , III
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
WILBUR ROSS                                represented by Johnny Hillary Walker , III
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
DONALD J. TRUMP                            represented by Johnny Hillary Walker , III
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
KAREN L. HAAS                              represented by Johnny Hillary Walker , III
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
TERRY MCAULIFFE                            represented by Adam John Yost
                                                          OFFICE OF THE VIRGINIA ATTORNEY
                                                          GENERAL
                                                          202 N. Ninth St.
                                                          Richmond, VA 23219
                                                          (804) 225−4486
                                                          Email: ayost@oag.state.va.us
                                                                                            3
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 4 of 82


                                              TERMINATED: 12/07/2017
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Samuel Thurston Towell
                                              OFFICE OF THE ATTORNEY GENERAL
                                              OF VIRGINIA
                                              Civil Division
                                              202 N. Ninth Street
                                              Richmond, VA 23219
                                              (804) 786−6731
                                              Email: stowell@oag.state.va.us
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
MARK HERRING                      represented by Adam John Yost
                                                 (See above for address)
                                                 TERMINATED: 12/07/2017
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Samuel Thurston Towell
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
KELLY THOMASSON                   represented by Adam John Yost
                                                 (See above for address)
                                                 TERMINATED: 12/07/2017
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Samuel Thurston Towell
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
VIRGINIA STATE SENATE             represented by Samuel Thurston Towell
                                                 OFFICE OF THE ATTORNEY GENERAL
                                                 OF VIRGINIA
                                                 202 N. Ninth Street
                                                 Richmond, VA 23219
                                                 (804) 786−6731
                                                 Email: stowell@oag.state.va.us
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
                                                                                  4
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 5 of 82


VIRGINIA HOUSE OF DELEGATES       represented by Samuel Thurston Towell
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
DANIEL P. MALLOY

Defendant
GEORGE JEPSEN

Defendant
DENISE W. MERRILL

Defendant
CONNECTICUT STATE SENATE

Defendant
CONNECTICUT STATE HOUSE OF
REPRESENTATIVES

Defendant
MATT BEVIN                        represented by Matthew Franklin Kuhn
                                                 OFFICE OF THE GOVERNOR OF
                                                 KENTUCKY
                                                 700 Capital Avenue
                                                 Suite 101
                                                 Frankfort, KY 40601
                                                 (502) 564−2611
                                                 Email: matt.kuhn@ky.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
ANDY BESHEAR                      represented by Shandeep Jonathan Dutta
                                                 KENTUCKY OFFICE OF THE
                                                 ATTORNEY GENERAL
                                                 700 Captiol Avenue
                                                 #18
                                                 Frankfort, KY 40601
                                                 (502) 696−5626
                                                 Email: shan.dutta@ky.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
ALISON LUNDERGAN GRIMES


                                                                             5
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 6 of 82


Defendant
KENTUCKY STATE SENATE             represented by John Choate. Roach
                                                 RANSDELL ROACH & ROYSE, PLLC
                                                 176 Pasadena Drive
                                                 Building One
                                                 Lexington, KY 40503
                                                 (859) 276−6262
                                                 Email: john@rrrfirm.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
KENTUCKY STATE HOUSE OF           represented by John Choate. Roach
REPRESENTATIVES                                  (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
ROBERT BENTLEY

Defendant
LUTHER J. STRANGE                 represented by Winfield James Sinclair
                                                 STATE OF ALABAMA OFFICE OF THE
                                                 ATTORNEY GENERAL
                                                 501 Washington Avenue
                                                 Montgomery, AL 36130
                                                 (334) 353−9110
                                                 Email: wsinclair@ago.state.al.us
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
JOHN H. MERRILL                   represented by Winfield James Sinclair
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
ALABAMA STATE SENATE

Defendant
ALABAMA STATE HOUSE OF
REPRESENTATIVES

Defendant
BILL WALKER
TERMINATED: 11/01/2017


                                                                                    6
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 7 of 82


Defendant
JAHNA LINDEMUTH
TERMINATED: 11/01/2017

Defendant
JOSEPHINE BAHNKE
TERMINATED: 11/01/2017

Defendant
ALASKA STATE SENATE
TERMINATED: 11/01/2017

Defendant
ALASKA STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
DOUG DUCEY
TERMINATED: 11/01/2017

Defendant
MARK BRNOVICH
TERMINATED: 11/01/2017

Defendant
MICHELE REAGAN
TERMINATED: 11/01/2017

Defendant
ARIZONA STATE SENATE
TERMINATED: 11/01/2017

Defendant
ARIZONA STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
ASA HUTCHINSON
TERMINATED: 11/01/2017

Defendant
LESLIE RUTLEDGE
TERMINATED: 11/01/2017

Defendant
                                                                         7
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 8 of 82


MARK MARTIN
TERMINATED: 11/01/2017

Defendant
ARKANSAS STATE SENATE
TERMINATED: 11/01/2017

Defendant
ARKANSAS STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
EDMUND G. BROWN, JR.
TERMINATED: 11/01/2017

Defendant
XAVIER BECERRA
TERMINATED: 11/01/2017

Defendant
ALEX PADILLA
TERMINATED: 11/01/2017

Defendant
CALIFORNIA STATE SENATE
TERMINATED: 11/01/2017

Defendant
CALIFORNIA STATE ASSEMBLY
TERMINATED: 11/01/2017

Defendant
JOHN HICKENLOOPER                 represented by LeeAnn Morrill
                                                 COLORADO ATTORNEY GENERAL'S
                                                 OFFICE
                                                 1300 Broadway
                                                 6th Floor
                                                 Denver, CO 80203
                                                 (720) 508−6159
                                                 Email: leeann.morrill@coag.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
CYNTHIA H. COFFMAN                represented by LeeAnn Morrill
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                                                  8
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 9 of 82


                                              ATTORNEY TO BE NOTICED

Defendant
WAYNE W. WILLIAMS                 represented by LeeAnn Morrill
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
COLORADO STATE SENATE

Defendant
COLORADO STATE HOUSE OF
REPRESENTATIVES

Defendant
JOHN CARNEY
Governor of Delaware

Defendant
MATTHEW DENN
Delaware State Attorney

Defendant
ELAINE MANLOVE
Department of Elections

Defendant
DELAWARE STATE SENATE

Defendant
DELAWARE STATE HOUSE
REPRESENTATIVES

Defendant
RICK SCOTT
Governor of Florida
TERMINATED: 11/01/2017

Defendant
PAM BONDI
Florida State Attorney General
TERMINATED: 11/01/2017

Defendant
KEN DETZNER
Florida Secretary of State
                                                                           9
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 10 of 82


TERMINATED: 11/01/2017

Defendant
FLORIDA STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
NATHAN DEAL
Governor of Georgia
TERMINATED: 11/01/2017

Defendant
CHRISTOPHER M. CARR
Georgia State Attorney General
TERMINATED: 11/01/2017

Defendant
BRIAN P. KEMP
Georgia Secretary of State
TERMINATED: 11/01/2017

Defendant
GEORGIA STATE SENATE
TERMINATED: 11/01/2017

Defendant
GEORGIA STATE HOSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
DAVID Y. IGE
Governor of Hawaii
TERMINATED: 11/01/2017

Defendant
DOUG CHINM
Hawaii Attorney General
TERMINATED: 11/01/2017

Defendant
SCOTT T. NAGO
Chief Election Officer
TERMINATED: 11/01/2017

Defendant


                                                                          10
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 11 of 82


HAWAII STATE SENATE
TERMINATED: 11/01/2017

Defendant
HAWAII STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
C.L. OTTER                        represented by Brian Vernon Church
"BUTCH" − Govenor of Idaho                       IDAHO OFFICE OF THE ATTORNEY
                                                 GENERAL
                                                 P.O. Box 83720
                                                 Boise, ID 83720−0010
                                                 (208) 334−4550
                                                 Email: brian.church@ag.idaho.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Clay Riggs Smith
                                               IDAHO ATTORNEY GENERAL'S
                                               OFFICE
                                               P. O. Box 83720
                                               Boise, ID 8372−0010
                                               (208) 334−4118
                                               Email: clay.smith@ag.idaho.gov
                                               TERMINATED: 04/27/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
LAWRENCE G. WASDEN                represented by Brian Vernon Church
Idaho Attorney General                           (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Clay Riggs Smith
                                               (See above for address)
                                               TERMINATED: 04/27/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
LAWRENCE DENNEY                   represented by Brian Vernon Church
Idaho Secretary of State                         (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Clay Riggs Smith
                                               (See above for address)

                                                                                    11
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 12 of 82


                                                       TERMINATED: 04/27/2018
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Defendant
IDAHO STATE HOUSE                          represented by Brian Vernon Church
REPRESENTATIVES                                           (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Clay Riggs Smith
                                                       (See above for address)
                                                       TERMINATED: 04/27/2018
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Defendant
BRUCE RAUNER
Governor of Illinois

Defendant
LISA MADIGAN                               represented by Sarah Hughes Newman
Illinois State Attorney General                           OFFICE OF THE ATTORNEY GENERAL
                                                          OF THE STATE OF ILLINOIS
                                                          100 W. Randolph St.
                                                          13th Floor
                                                          Chicago, IL 60601
                                                          (312) 814−6131
                                                          Email: snewman@atg.state.il.us
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
STEVE SANDVOSS
Executive Director, Illinois State Board
of Elections

Defendant
ILLINOIS STATE SENATE

Defendant
ILLINOIS STATE HOUSE OF
REPRESENTATIVES

Defendant
ERIC J. HOLCOMB
Govenor of Indiana
TERMINATED: 11/01/2017


                                                                                       12
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 13 of 82



Defendant
CURTIS HILL
Indiana State Attorney General
TERMINATED: 11/01/2017

Defendant
CONNIE LAWSON
Indiana Secretary of State
TERMINATED: 11/01/2017

Defendant
INDIANA STATE SENATE
50 State Senators
TERMINATED: 11/01/2017

Defendant
INDIANA STATE HOUSE OF
REPRESENTATIVES
100 State Representatives
TERMINATED: 11/01/2017

Defendant
TERRY BRANSTAD                    represented by Layne M. Lindebak
Governor of Iowa                                 ATTORNEY GENERAL'S OFFICE FOR
                                                 THE STATE OF IOWA
                                                 1305 East Walnut Street
                                                 2nd Floor
                                                 Des Moines, IA 50319
                                                 (515) 281−7054
                                                 Fax: (515) 281−4902
                                                 Email: Layne.Lindebak@iowa.gov
                                                 TERMINATED: 01/12/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                   Max Merrick Miller
                                                   ATTORNEY GENERAL'S OFFICE FOR
                                                   THE STATE OF IOWA
                                                   1305 East Walnut Street
                                                   2nd Floor
                                                   Des Moines, IA 50319
                                                   (515) 281−5926
                                                   Fax: (515) 281−6771
                                                   Email: Max.Miller@ag.Iowa.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
                                  represented by
                                                                                   13
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 14 of 82


TOM MILLER                                       Layne M. Lindebak
Iowa State Attorney General                      (See above for address)
                                                 TERMINATED: 01/12/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Max Merrick Miller
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
PAUL D. PATE                      represented by Layne M. Lindebak
Iowa Secretary of State                          (See above for address)
                                                 TERMINATED: 01/12/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Max Merrick Miller
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
IOWA STATE SENATE                 represented by Layne M. Lindebak
35 State Senators                                (See above for address)
                                                 TERMINATED: 01/12/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Max Merrick Miller
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
IOWA STATE HOUSE OF               represented by Layne M. Lindebak
REPRESENTATIVES                                  (See above for address)
105 State Senators                               TERMINATED: 01/12/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Max Merrick Miller
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
JAY INSLEE                        represented by Clay Riggs Smith
Governor of Washington                           (See above for address)

                                                                           14
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 15 of 82


                                                TERMINATED: 04/27/2018
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeffrey T. Even
                                                ATTORNEY GENERAL OF THE STATE
                                                OF WASHINGTON
                                                P.O. Box 40100
                                                Olympia, WA 98504−0100
                                                (360) 586−0728
                                                Fax: (360) 664−2963
                                                Email: jeff.even@atg.wa.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
BOB FERGUSON                        represented by Clay Riggs Smith
Washington State Attorney General                  (See above for address)
                                                   TERMINATED: 04/27/2018
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jeffrey T. Even
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
KIM WYMAN                           represented by Clay Riggs Smith
Washington Secretary of State                      (See above for address)
                                                   TERMINATED: 04/27/2018
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jeffrey T. Even
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
WASHINGTON STATE SENATE             represented by Clay Riggs Smith
                                                   (See above for address)
                                                   TERMINATED: 04/27/2018
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jeffrey T. Even
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                                                15
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 16 of 82



Defendant
WASHINGTON STATE HOUSE OF         represented by Clay Riggs Smith
REPRESENTATIVES                                  (See above for address)
                                                 TERMINATED: 04/27/2018
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                Jeffrey T. Even
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Defendant
JOHN KASICH                       represented by Heather L. Buchanan
Governor of Ohio                                 OHIO ATTORNEY GENERAL
                                                 30 East Broad Street
                                                 Columbus, OH 43215
                                                 614−466−2872
                                                 Fax: 614−728−7592
                                                 Email: heather.buchanan@ohioattorneygeneral.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                Steven T. Voigt
                                                OHIO ATTORNEY GENERAL
                                                30 East Broad Street
                                                Columbus, OH 43215
                                                614−466−2872
                                                Fax: 614−728−7592
                                                Email: steven.voigt@ohioattorneygeneral.gov
                                                ATTORNEY TO BE NOTICED

Defendant
MIKE DEWINE                       represented by Heather L. Buchanan
Ohio State Attorney General                      (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                Steven T. Voigt
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
OHIO STATE SENATE                 represented by Heather L. Buchanan
(33 State Senators)                              (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                Steven T. Voigt
                                                (See above for address)
                                                                                         16
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 17 of 82


                                                 ATTORNEY TO BE NOTICED

Defendant
JON HUSTED                        represented by Heather L. Buchanan
Ohio Secretary of State                          (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven T. Voigt
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
OHIO STATE HOUSE OF               represented by Heather L. Buchanan
REPRESENTATIVES                                  (See above for address)
(99 State Representatives)                       LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven T. Voigt
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Defendant
ROLANDO PABLOS                    represented by Christine M. H. Smith
Texas Secretary of State                         OFFICE OF THE ATTORNEY GENERAL
                                                 OF TEXAS
                                                 P.O. Box 12548
                                                 Capitol Station
                                                 Austin, TX 78711−2548
                                                 (512) 463−2120
                                                 Email: christine.smith@oag.texas.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
KEN PAXTON                        represented by Christine M. H. Smith
Texas State Attorney General                     (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
TEXAS STATE HOUSE OF              represented by Christine M. H. Smith
REPRESENTATIVES                                  (See above for address)
150 State Representatives                        LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
TEXAS STATE SENATE                represented by Christine M. H. Smith
31 State Senators                                (See above for address)

                                                                                    17
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 18 of 82


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
GREG ABBOTT                       represented by Christine M. H. Smith
Honorable, Governor of Texas                     (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
IDAHO STATE SENATE                represented by Brian Vernon Church
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Clay Riggs Smith
                                               (See above for address)
                                               TERMINATED: 04/27/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
JOHN R. ASHCROFT
Missouri Secretary of State
TERMINATED: 11/01/2017

Defendant
CHARLIE BAKER                     represented by Cassandra Bolanos
Governor of Massachusetts                        OFFICE OF THE ATTORNEY GENERAL
                                                 OF MASSACHUSETTS
                                                 One Ashburton St.
                                                 20th Floor
                                                 Boston, MA 02108
                                                 (617) 963−2052
                                                 Email: cassandra.bolanos@state.ma.us
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Julie Elisabeth Green
                                               OFFICE OF ATTORNEY GENERAL/MA
                                               One Ashburton Place
                                               Boston, MA 02108
                                               (617) 963−2085
                                               Email: julie.green@state.ma.us
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
SAM BROWNBACK
Govenor of Kansas
                                                                                    18
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 19 of 82


TERMINATED: 11/01/2017

Defendant
PHIL BRYANT
Govenor of Mississippi
TERMINATED: 11/01/2017

Defendant
STEVE BULLOCK
Governor of Montana
TERMINATED: 11/01/2017

Defendant
MARK DAYTON
Governor of Minnesota
TERMINATED: 11/01/2017

Defendant
MATTHEW DUNLAP
Maine Secretary of State
TERMINATED: 11/01/2017

Defendant
JOHN BEL EDWARDS
Governor of Louisiana
TERMINATED: 11/01/2017

Defendant
FLORIDA STATE SENATE
TERMINATED: 11/01/2017

Defendant
BRIAN FROSH
Maryland State Attorney General
TERMINATED: 11/01/2017

Defendant
WILLIAM FRANCIS GALVIN             represented by Cassandra Bolanos
Secretary of the Commonwealth of                  (See above for address)
Massachusetts                                     LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Julie Elisabeth Green
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant

                                                                            19
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 20 of 82


ERIC GREITENS
Governor of Missouri
TERMINATED: 11/01/2017

Defendant
JOSHUA HAWLEY
Missouri Attorney General
TERMINATED: 11/01/2017

Defendant
MAURA HEALEY                           represented by Cassandra Bolanos
Massachusetts State Attorney General                  (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    Julie Elisabeth Green
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
LARRY HOGAN
Governor of Maryland
TERMINATED: 11/01/2017

Defendant
JIM HOOD
Mississippi State Attorney General
TERMINATED: 11/01/2017

Defendant
DELBERT HOSEMANN
Mississippi Secretary of State
TERMINATED: 11/01/2017

Defendant
RUTH JOHNSON                           represented by Denise Carole Barton
Michigan Secretary of State                           MICHIGAN DEPARTMENT OF
                                                      ATTORMEY GENERAL
                                                      P.O. Box 30736
                                                      525 W. Ottawa
                                                      Lansing, MI 48933
                                                      (517) 373−6434
                                                      Email: bartond@michigan.gov
                                                      TERMINATED: 01/04/2019
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    Erik Alexander Grill

                                                                                    20
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 21 of 82


                                             MICHIGAN DEPARTMENT OF
                                             ATTORNEY GENERAL
                                             P.O. Box 30736
                                             Lansing, MI 48909
                                             (517) 373−6434
                                             Email: grille@michigan.gov
                                             TERMINATED: 12/13/2017
                                             LEAD ATTORNEY
                                             ATTORNEY TO BE NOTICED

                                             Scott Allen Mertens
                                             MICHIGAN DEPARTMENT OF
                                             ATTORNEY GENERAL
                                             P.O. Box 30217
                                             525 W. Ottawa
                                             Lansing, MI 48933
                                             (517) 373−6434
                                             Email: mertenss@michigan.gov
                                             LEAD ATTORNEY
                                             ATTORNEY TO BE NOTICED

Defendant
KANSAS STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
KRIS W. KOBACH
Kansas Secretary of State
TERMINATED: 11/01/2017

Defendant
JEFF LANDRY
Louisiana Attorney General
TERMINATED: 11/01/2017

Defendant
PAUL LEPAGE
Governor of Maine
TERMINATED: 11/01/2017

Defendant
LOUISIANA STATE HOUSE OF
REPRESENTATIVES
TERMINATED: 11/01/2017

Defendant
LOUISIANA STATE SENATE
TERMINATED: 11/01/2017

                                                                            21
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 22 of 82



Defendant
MAINE STATE HOUSE OF
REPRESENTATIVES
151 State Representatives
TERMINATED: 11/01/2017

Defendant
MAINE STATE SENATE
(35 State Senators)
TERMINATED: 11/01/2017

Defendant
MARYLAND STATE HOUSE OF
DELEGATES
141 State Delegates
TERMINATED: 11/01/2017

Defendant
MARYLAND STATE SENATE
47 State Senators
TERMINATED: 11/01/2017

Defendant
MASSACHUSETTS STATE HOUSE         represented by Cassandra Bolanos
OF REPRESENTATIVES                               (See above for address)
160 Representatives                              LEAD ATTORNEY
TERMINATED: 11/01/2017                           ATTORNEY TO BE NOTICED

                                               Julie Elisabeth Green
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
MASSACHUSETTS STATE SENATE        represented by Cassandra Bolanos
40 State Senators                                (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                               Julie Elisabeth Green
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
MICHIGAN STATE HOUSE OF           represented by Denise Carole Barton
REPRESENTATIVES                                  (See above for address)
110 State Representatives                        TERMINATED: 01/04/2019

                                                                           22
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 23 of 82


                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Erik Alexander Grill
                                              (See above for address)
                                              TERMINATED: 12/13/2017
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott Allen Mertens
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
MICHIGAN STATE SENATE             represented by Denise Carole Barton
38 State Senators                                (See above for address)
                                                 TERMINATED: 01/04/2019
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Erik Alexander Grill
                                              (See above for address)
                                              TERMINATED: 12/13/2017
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott Allen Mertens
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
JANET T. MILLS
Maine State Attorney General
TERMINATED: 11/01/2017

Defendant
MINNESOTA STATE SENATE
134 State Representatives
TERMINATED: 11/01/2017

Defendant
MISSISSIPPI STAE HOUSE OF
REPRESENTATIVES
122 State Representatives
TERMINATED: 11/01/2017

Defendant


                                                                           23
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 24 of 82


MISSISSIPPI STATE SENATE
52 State Senators
TERMINATED: 11/01/2017

Defendant
MISSOURI STATE HOUSE OF
REPRESENTATIVES
163 State Representatives
TERMINATED: 11/01/2017

Defendant
MISSOURI STATE SENATE
34 State Senatores
TERMINATED: 11/01/2017

Defendant
TOM SCHEDLER
Louisiana Secretary of State
TERMINATED: 11/01/2017

Defendant
DEREK SCHMIDT
Kansas State Attorney General
TERMINATED: 11/01/2017

Defendant
BILL SCHULTTE                     represented by Denise Carole Barton
Michigan State Attorney General                  (See above for address)
                                                 TERMINATED: 01/04/2019
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Erik Alexander Grill
                                              (See above for address)
                                              TERMINATED: 12/13/2017
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Scott Allen Mertens
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
STEVE SIMON
Minnesota Secretary of State
TERMINATED: 11/01/2017

Defendant

                                                                           24
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 25 of 82


RICK SNYDER                        represented by Denise Carole Barton
Governor of Michigan                              (See above for address)
                                                  TERMINATED: 01/04/2019
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Erik Alexander Grill
                                               (See above for address)
                                               TERMINATED: 12/13/2017
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott Allen Mertens
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
LORI SWANSON
Minnesota State Attorney General
TERMINATED: 11/01/2017

Defendant
LAWRENCE WASDEN                    represented by Brian Vernon Church
Idaho Attorney General                            (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Clay Riggs Smith
                                               (See above for address)
                                               TERMINATED: 04/27/2018
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
JOHN C. WOBENSMITH
Maryland Secretary of State
TERMINATED: 11/01/2017

Defendant
TIM FOX
Montana Attorney General
TERMINATED: 11/01/2017

Defendant
MONTANA STATE HOUSE OF
REPRESENTATIVES
100 State Representatives
TERMINATED: 11/01/2017

                                                                            25
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 26 of 82



Defendant
MONTANA STATE SENATE
50 State Senators
TERMINATED: 11/01/2017

Defendant
COREY STAPLETON
Montana Secretary of State
TERMINATED: 11/01/2017

Defendant
MASSACHUSETTS STATE HOUSE         represented by Cassandra Bolanos
OF REPRESENTATIVES                               (See above for address)
160 Representatives                              LEAD ATTORNEY
TERMINATED: 11/01/2017                           ATTORNEY TO BE NOTICED

                                              Julie Elisabeth Green
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
MASSACHUSETTS STATE SENATE        represented by Cassandra Bolanos
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                              Julie Elisabeth Green
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

Defendant
BARBARA K. CEGAVSKE               represented by Charles W. Howle
Nevada Secretary of State                        OFFICE OF THE ATTORNEY GENERAL
                                                 100 North Carson Street
                                                 Carson City, NV 89701
                                                 (775) 684−1227
                                                 Fax: (775) 684−1108
                                                 Email: whowle@ag.nv.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
JOHN A. GALE
Nebraska Secretary of State

Defendant

                                                                              26
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 27 of 82


ADAM PAUL LAXALT                  represented by Charles W. Howle
Nevada State Attorney General                    (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
NEBRASKA UNICAMERAL STATE
LEGISLATURE
49 Members

Defendant
NEVADA STATE HOUSE OF             represented by Charles W. Howle
REPRESENTATIVES                                  (See above for address)
42 State Representatives                         LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
NEVADA STATE SENATE               represented by Charles W. Howle
21 State Senators                                (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
DOUG PETERSON
Nebraska Attorney General

Defendant
PETE RICKETTS
Governor of Nebraska

Defendant
BRIAN SANDOVAL                    represented by Charles W. Howle
Governor of Nevada                               (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
NELLIE M. GORBEA                  represented by Michael Wayne Field
Rhode Island Secretary of State                  RHODE ISLAND DEPARTMENT OF
                                                 ATTORNEY GENERAL
                                                 150 South Main Street
                                                 Providence, RI 02903
                                                 (410) 274−4400 x2380
                                                 Email: mfield@riag.ri.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant


                                                                              27
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 28 of 82


PETER F. KILMARTIN                  represented by Michael Wayne Field
Rhode Island Attorney General                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
GINA RAIMONDO                       represented by Michael Wayne Field
Governor of Rhode Island                           (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
RHODE ISLAND STATE HOUSE OF         represented by Michael Wayne Field
REPRESENTATIVES                                    (See above for address)
75 State Representatives                           LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
RHODE ISLAND STATE SENATE           represented by Michael Wayne Field
38 State Senators                                  (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
DENNIS DAUGAARD
Governor of South Dakota
TERMINATED: 11/01/2017

Defendant
MARK HAMMOND                        represented by James Emory Smith , Jr.
South Carolina Secretary of State                  OFFICE OF THE ATTORNEY GENERAL
                                                   P.O. Box 11549
                                                   1000 Assembly Street
                                                   Columbia, SC 29211
                                                   (803) 734−3680
                                                   Email: esmith@scag.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
MARTY JACKLEY
South Dakota Attorney General
TERMINATED: 11/01/2017

Defendant
SHANTEL KREBS
South Dakota Secretary of State
TERMINATED: 11/01/2017


                                                                                28
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 29 of 82



Defendant
DOUG LA FOLLETTE                  represented by Steven C. Kilpatrick
Wisconsin Secretary of State                     STATE OF WISCONSIN DEPARTMENT
                                                 OF JUSTICE
                                                 P. O. Box 7857
                                                 17 West Main Street
                                                 Madison, WI 53707
                                                 (608) 266−1792
                                                 Email: kilpatricksc@doj.state.wi.us
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
HENRY MCMASTER                    represented by James Emory Smith , Jr.
Governor of South Carolina                       (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
BRAD SCHIMEL                      represented by Steven C. Kilpatrick
Wisconsin Secretary of State                     (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
SOUTH CAROLINA STATE HOUSE        represented by James Emory Smith , Jr.
OF REPRESENTATIVES                               (See above for address)
179 State Representatives                        LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
SOUTH CAROLINA STATE              represented by James Emory Smith , Jr.
SENATE                                           (See above for address)
46 Senators                                      LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
SOUTH DAKOTA STATE HOUSE
OF REPRESENTATIVES
70 State Representatives
TERMINATED: 11/01/2017

Defendant
SOUTH DAKOTA STATE SENATE
35 State Senators
TERMINATED: 11/01/2017

Defendant

                                                                                       29
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 30 of 82


SCOTT WALKER                           represented by Steven C. Kilpatrick
Governor of Wisconsin                                 (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
ALAN WILSON                            represented by James Emory Smith , Jr.
South Carolina Attorney General                       (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
WISCONSIN STATE HOUSE OF               represented by Steven C. Kilpatrick
REPRESENTATIVES                                       (See above for address)
99 State Representatives                              LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
WISCONSIN STATE SENATE                 represented by Steven C. Kilpatrick
33 State Senators                                     (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
HECTOR BALDERAS
Honorable New Mexico State Attorney
General
TERMINATED: 11/01/2017

Defendant
DIANNA DURAN
Honorabale New Mexico Secretary of
State
TERMINATED: 11/01/2017

Defendant
JOSEPH FOSTER
Honorable New Hampshire State
Attorney General
TERMINATED: 11/01/2017

Defendant
WILLIAM M. GARDNER
Honorable New Hampshire Secretary of
State
TERMINATED: 11/01/2017

Defendant


                                                                                30
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 31 of 82


KIM GUADAGNO
Honorable Lt. Governor/Secretary of
State

Defendant
SUSANA MARTINEZ
Honorable Governor of New Mexico
TERMINATED: 11/01/2017

Defendant
NEW HAMPSHIRE STATE HOUSE
OF REPRESENTATIVES
400 State Representatives
TERMINATED: 11/01/2017

Defendant
NEW HAMPSHIRE STATE SENATE
24 State Senators
TERMINATED: 11/01/2017

Defendant
NEW JERSEY STATE GENERAL
ASSEMBLY
80 State Representatives

Defendant
NEW JERSEY STATE SENATE
40 State Senators

Defendant
NEW MEXICO STATE HOUSE OF
REPRESENTATIVES
70 State Representatives
TERMINATED: 11/01/2017

Defendant
NEW MEXICO STATE SENATE
24 State Senators
TERMINATED: 11/01/2017

Defendant
CHRISTOPHER PORRINO
Honorable Acting New Jersey State
Attorney General

Defendant
CHRIS SUNUNU
Honorable, Govenor of New Hampshire
                                                                          31
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 32 of 82


TERMINATED: 11/01/2017

Defendant
CHRISTOPHER J. CHRISTIE
Honorable Governor of New Jersey

Defendant
ANDREW M. CUOMO
Honorable Governor of New York
TERMINATED: 11/01/2017

Defendant
NEW YORK STATE HOUSE OF
REPRESENTATIVES
150 State Representatives
TERMINATED: 11/01/2017

Defendant
NEW YORK STATE SENATE
63 State Senators
TERMINATED: 11/01/2017

Defendant
ROSSANA ROSADO
Honorable New York Secretary of State
TERMINATED: 11/01/2017

Defendant
ERIC T. SCHNEIDERMAN
Honorable New York State Attorney
General
TERMINATED: 11/01/2017

Defendant
DOUG BURGUM
Honorable Governor of North Dakota
TERMINATED: 11/01/2017

Defendant
RAY A. COOPER
Honorable Governor of North Carolina
TERMINATED: 11/01/2017

Defendant
ELAINE F. MARSHALL
Honorable North Carolina Secretary of
State
TERMINATED: 11/01/2017
                                                                          32
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 33 of 82



Defendant
NORTH CAROLINA STATE
HOUSE OF REPRESENTATIVES
120 State Representatives
TERMINATED: 11/01/2017

Defendant
NORTH CAROLINA STATE
SENATE
50 State Senators
TERMINATED: 11/01/2017

Defendant
NORTH DAKOTA STATE HOUSE
OF REPRESENTATIVES
94 State Representatives
TERMINATED: 11/01/2017

Defendant
NORTH DAKOTA STATE SENATE
47 State Senators
TERMINATED: 11/01/2017

Defendant
JOSH STEIN
Honorable North Carolina State
Attorney General
TERMINATED: 11/01/2017

Defendant
WAYNE STENEHJEM
Honorable North Dakota Attorney
General
TERMINATED: 11/01/2017

Defendant
MARY FALLIN
Honorable Governor of Oklahoma
TERMINATED: 11/01/2017

Defendant
MIKE HUNTER
Honorable Oklahoma State Attorney
General
TERMINATED: 11/01/2017

Defendant


                                                                          33
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 34 of 82


KATE ANGELINA BROWN
Honorable Governor of Oregan
TERMINATED: 11/01/2017

Defendant
MIKE HUNTER
Honorable Oklahoma State Attorney
General/Secretary of State
TERMINATED: 11/01/2017

Defendant
OKLAHOMA STATE HOUSE OF
REPRESENTATIVES
101 State Representatives
TERMINATED: 11/01/2017

Defendant
OKLAHOMA STATE SENATE
48 State Senators
TERMINATED: 11/01/2017

Defendant
OREGON STATE HOUSE OF
REPRESENTATIVES
60 State Representatives
TERMINATED: 11/01/2017

Defendant
OREGON STATE SENATE
30 State Senators
TERMINATED: 11/01/2017

Defendant
DENNIS RICHARDSON
Honorable Oregon Secretary of State
TERMINATED: 11/01/2017

Defendant
ELLEN F. ROSENBLUM
Honorable Oregon State Attorney
General
TERMINATED: 11/01/2017

Defendant
PEDRO A. CORTES                       represented by Caleb Curtis Enerson
Honorable Pennsylvania Secretary of                  PENNSYLVANIA OFFICE OF
State                                                ATTORNEY GENERAL
                                                     15th Floor, Strawberry Square

                                                                                     34
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 35 of 82


                                                      Harrisburg, PA 17120
                                                      (717) 705−5774
                                                      Email: cenerson@attorneygeneral.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
SPENCER J. COX
Honorable Utah Lieutenant Governor
TERMINATED: 11/01/2017

Defendant
TRE HARGETT
Honorable Tennessee Secretary of State
TERMINATED: 11/01/2017

Defendant
BILL HASLAM
Honorable Governor of Tennessee
TERMINATED: 11/01/2017

Defendant
GARY R. HERBERT
Honorable Governor of Utah
TERMINATED: 11/01/2017

Defendant
PENNSYLVANIA STATE HOUSE                 represented by Jason B. Torchinsky
OF REPRESENTATIVES                                      HOLTZMAN VOGEL JOSEFIAK
203 State Representatives                               TORCHINSKY, PLLC
                                                        45 North Hill Drive
                                                        Suite 100
                                                        Warrenton, VA 20186
                                                        (540) 341−8808
                                                        Fax: (540) 341−8809
                                                        Email: jtorchinsky@hvjt.law
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Defendant
PENNSYLVANIA STATE SENATE                represented by Jason B. Torchinsky
50 State Senators                                       (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Defendant
SEAN D. REYES
Honorable Utah Attorney General
TERMINATED: 11/01/2017
                                                                                            35
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 36 of 82



Defendant
JOSH SHAPIRO                            represented by Caleb Curtis Enerson
Honorable Pennsylvania State Attorney                  (See above for address)
General                                                LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Defendant
HERBERT R. SLATTERY, III
Honorable Tennessee Attorney General
TERMINATED: 11/01/2017

Defendant
TENNESSEE STATE HOUSE OF
REPRESENTATIVES
99 State Representatives
TERMINATED: 11/01/2017

Defendant
TENNESSEE STATE SENATE
33 State Senators
TERMINATED: 11/01/2017

Defendant
UTAH STATE HOUSE OF
REPRESENTATIVES
75 State Representatives
TERMINATED: 11/01/2017

Defendant
UTAH STATE SENATE
29 State Senators
TERMINATED: 11/01/2017

Defendant
TOM WOLF                                represented by Caleb Curtis Enerson
Honorable Governor of Pennsylvania                     (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Defendant
JIM CONDOS                              represented by Eleanor Laurel Pullin Spottswood
Honorable Vermont Secretary of State                   VERMONT ATTORNEY GENERAL'S
                                                       OFFICE
                                                       109 State Street
                                                       Montpelier, VT 05609
                                                       (802) 828−5500
                                                       Email: eleanor.spottswood@vermont.gov
                                                       LEAD ATTORNEY
                                                                                               36
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 37 of 82


                                                        ATTORNEY TO BE NOTICED

Defendant
TJ DONOVAN                                represented by Eleanor Laurel Pullin Spottswood
Honorable Vermont Attorney General                       (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Defendant
INDIVIDUAL MEMBERS OF THE                 represented by Johnny Hillary Walker , III
UNITED STATES SENATE FROM                                (See above for address)
THE 50 STATES THAT HAVE                                  LEAD ATTORNEY
BEEN SEATED AT THE ONE                                   ATTORNEY TO BE NOTICED
HUNDRED FIFTEENTH
CONGRESS

Defendant
JIM JUSTICE
Honorable Governor of West Virginia
TERMINATED: 11/01/2017

Defendant
MATTHEW MEAD
Honorable Governor of Wyoming
TERMINATED: 11/01/2017

Defendant
PETER k. MICHAEL
Honorable Wyoming State Attorney
General
TERMINATED: 11/01/2017

Defendant
PATRICK MORRISEY
Honorable West Virginia State Attorney
General
TERMINATED: 11/01/2017

Defendant
ED MURRAY
Honorable Wyoming Secretary of State
TERMINATED: 11/01/2017

Defendant
MICHAEL R. PENCE                          represented by Johnny Hillary Walker , III
Vice President of the United States and                  (See above for address)
President of the United States Senate                    LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                                                            37
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 38 of 82



Defendant
PHILIP B. SCOTT                             represented by Eleanor Laurel Pullin Spottswood
Honorable Governor of Vermont                              (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
UNITED STATES SENATE                        represented by Johnny Hillary Walker , III
A body politic created and constituted by                  (See above for address)
Article I of the United States                             LEAD ATTORNEY
Constitution, as amended                                   ATTORNEY TO BE NOTICED

Defendant
VERMONT STATE HOUSE OF                      represented by Eleanor Laurel Pullin Spottswood
REPRESENTATIVES                                            (See above for address)
150 State Representatives                                  LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
VERMONT STATE SENATE                        represented by Eleanor Laurel Pullin Spottswood
30 State Senators                                          (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
MAC WARNER
Honorable West Virginia Secretary of
State
TERMINATED: 11/01/2017

Defendant
WEST VIRGINIA STATE HOUSE
OF REPRESENTATIVES
100 State Representatives
TERMINATED: 11/01/2017

Defendant
WEST VIRGINIA STATE SENATE
34 State Senators
TERMINATED: 11/01/2017

Defendant
WYOMING STATE HOUSE OF
REPRESENTATIVES
60 State Representatives
TERMINATED: 11/01/2017

Defendant
                                                                                              38
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 39 of 82


WYOMING STATE SENATE
30 State Senators
TERMINATED: 11/01/2017

Movant
MARK BAIRD                        represented by Alexander Penley
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                   Scott E. Stafne
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Movant
STEVEN BAIRD                      represented by Alexander Penley
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                   Scott E. Stafne
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Movant
WIN CARPENTER                     represented by Alexander Penley
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                   Scott E. Stafne
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Movant
CITIZENS FOR FAIR                 represented by Alexander Penley
REPRESENTATION                                   (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                   Scott E. Stafne
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Movant
TANYA NEMCIK                      represented by
                                                                             39
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 40 of 82


                                                         Alexander Penley
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Scott E. Stafne
                                                         (See above for address)
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Movant
TERRY RAPOZA                              represented by Alexander Penley
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Scott E. Stafne
                                                         (See above for address)
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Intervenor
ALEXANDER PENLEY                          represented by Alexander Penley
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED


 Date Filed   #   Page Docket Text
 04/28/2017   1        COMPLAINT against All Defendants ( Filing fee $ 400, receipt number
                       4616084239) filed by FREDERICK JOHN LAVERGNE, EUGENE MARTIN
                       LAVERGNE, LEONARD P. MARSHALL, SCOTT NEUMAN.
                       (Attachments: # 1 Civil Cover Sheet)(td) (Entered: 05/01/2017)
 04/28/2017   2        NOTICE of Proposed Order by EUGENE MARTIN LAVERGNE,
                       FREDERICK JOHN LAVERGNE, LEONARD P. MARSHALL, SCOTT
                       NEUMAN (td) (Entered: 05/01/2017)
 05/02/2017   3        ORDER Establishing Procedures for Cases Assigned to Judge Colleen
                       Kollar−Kotelly. Signed by Judge Colleen Kollar−Kotelly on May 2, 2017.
                       (NS) (Entered: 05/02/2017)
 05/09/2017   4        AMENDED COMPLAINT against All Defendants filed by FREDERICK
                       JOHN LAVERGNE, EUGENE MARTIN LAVERGNE, LEONARD P.
                       MARSHALL, SCOTT NEUMAN, ALLEN J. CANNON.(td) (Entered:
                       05/10/2017)
 05/09/2017   5        MOTION to Convene Three−Judge Court by ALLEN J. CANNON, EUGENE
                       MARTIN LAVERGNE, FREDERICK JOHN LAVERGNE, LEONARD P.
                       MARSHALL, SCOTT NEUMAN (td) (Entered: 05/10/2017)
 05/15/2017   6

                                                                                                40
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 41 of 82



                    REQUEST FOR DESIGNATION OF A THREE−JUDGE COURT. Signed by
                    Judge Colleen Kollar−Kotelly on 5/15/2017. (lcckk3) (Entered: 05/15/2017)
05/18/2017   7      USCA ORDER filed in USCA on 5/18/2017 FOR DESIGNATION OF
                    JUDGES TO SERVE ON THREE−JUDGE DISTRICT COURT; designating
                    Circuit Judge Cornelia T.L. Pillard and Judge Randolph D. Moss to hear and
                    determine this case. The U.S. Circuit Court Judge to preside over this case. (ad)
                    (Entered: 05/19/2017)
06/05/2017          Summons (259) Issued as to ALABAMA STATE HOUSE OF
                    REPRESENTATIVES, ALABAMA STATE SENATE, ALASKA STATE
                    HOUSE OF REPRESENTATIVES, ALASKA STATE SENATE, ARIZONA
                    STATE HOUSE OF REPRESENTATIVES, ARIZONA STATE SENATE,
                    ARKANSAS STATE HOUSE OF REPRESENTATIVES, ARKANSAS
                    STATE SENATE, JOSEPHINE BAHNKE, XAVIER BECERRA, ROBERT
                    BENTLEY, ANDY BESHEAR, MATT BEVIN, PAM BONDI, TERRY
                    BRANSTAD, MARK BRNOVICH, EDMUND G. BROWN, JR,
                    CALIFORNIA STATE ASSEMBLY, CALIFORNIA STATE SENATE,
                    JOHN CARNEY, CHRISTOPHER M. CARR, DOUG CHINM, CYNTHIA H.
                    COFFMAN, COLORADO STATE HOUSE OF REPRESENTATIVES,
                    COLORADO STATE SENATE, CONNECTICUT STATE HOUSE OF
                    REPRESENTATIVES, CONNECTICUT STATE SENATE, NATHAN
                    DEAL, DELAWARE STATE HOUSE REPRESENTATIVES, DELAWARE
                    STATE SENATE, MATTHEW DENN, LAWRENCE DENNEY, KEN
                    DETZNER, DOUG DUCEY, DAVID S. FERRIERO, FLORIDA STATE
                    HOUSE OF REPRESENTATIVES, GEORGIA STATE HOSE OF
                    REPRESENTATIVES, GEORGIA STATE SENATE, ALISON
                    LUNDERGAN GRIMES, KAREN L. HAAS, HAWAII STATE HOUSE OF
                    REPRESENTATIVES, HAWAII STATE SENATE, MARK HERRING,
                    JOHN HICKENLOOPER, CURTIS HILL, ERIC J. HOLCOMB, ASA
                    HUTCHINSON, IDAHO STATE HOUSE REPRESENTATIVES, DAVID Y.
                    IGE, ILLINOIS STATE HOUSE OF REPRESENTATIVES, ILLINOIS
                    STATE SENATE, INDIANA STATE HOUSE OF REPRESENTATIVES,
                    INDIANA STATE SENATE, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES HOUSE OF REPRESENTATIVES, IOWA STATE HOUSE OF
                    REPRESENTATIVES, IOWA STATE SENATE, GEORGE JEPSEN, BRIAN
                    P. KEMP, KENTUCKY STATE HOUSE OF REPRESENTATIVES,
                    KENTUCKY STATE SENATE, CONNIE LAWSON, JAHNA
                    LINDEMUTH, LISA MADIGAN, DANIEL P. MALLOY, ELAINE
                    MANLOVE, MARK MARTINS, TERRY MCAULIFFE, DENISE W.
                    MERRILL, JOHN J. MERRILL, TOM MILLER, SCOTT T. NAGO, SCOTT
                    NEUMAN, C.L. OTTER, ALEX PADILLA, PAUL D. PATE, BRUCE
                    RAUNER, MICHELE REAGAN, WILBUR ROSS, LESLIE RUTLEDGE,
                    PAUL RYAN, STEVE SANDVOSS, RICK SCOTT, LUTHER J. STRANGE,
                    KELLY THOMASSON, DONALD J. TRUMP, UNITED STATES HOUSE
                    OF REPRESENTATIVES, VIRGINIA HOUSE OF DELEGATES,
                    VIRGINIA STATE SENATE, BILL WALKER, LAWRENCE G. WASDEN,
                    WAYNE W. WILLIAMS. (td) (Entered: 06/05/2017)
06/05/2017          SUMMONS (2) Not Issued as to U.S. Attorney and U.S. Attorney General (td)
                    (Entered: 06/05/2017)
07/06/2017   8

                                                                                                        41
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 42 of 82



                    NOTICE of Appearance by Jeffrey T. Even on behalf of BOB FERGUSON,
                    JAY INSLEE, WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN (Even, Jeffrey) (Entered:
                    07/06/2017)
07/14/2017    9     NOTICE of Appearance by Heather L. Buchanan on behalf of JOHN KASICH,
                    MIKE DEWINE, OHIO STATE SENATE, JON HUSTED, OHIO STATE
                    HOUSE OF REPRESENTATIVES (Buchanan, Heather) (Main Document 9
                    replaced on 7/17/2017) (jf). (Entered: 07/14/2017)
07/14/2017   10     NOTICE of Appearance by Steven T. Voigt on behalf of MIKE DEWINE,
                    JON HUSTED, JOHN KASICH, OHIO STATE HOUSE OF
                    REPRESENTATIVES, OHIO STATE SENATE (Voigt, Steven) (Main
                    Document 10 replaced on 7/17/2017) (jf). (Entered: 07/14/2017)
07/17/2017   11     RULE 4(m) ORDER. The Clerk of the Court shall mail a copy of this Order,
                    overnight, to Plaintiffs' addresses of record. Signed by Judge Colleen
                    Kollar−Kotelly on 7/17/2017. (lcckk3) (Entered: 07/17/2017)
07/19/2017   12     NOTICE of Appearance by Clay Riggs Smith on behalf of LAWRENCE
                    DENNEY, IDAHO STATE HOUSE REPRESENTATIVES, C.L. OTTER,
                    LAWRENCE G. WASDEN (Smith, Clay) (Entered: 07/19/2017)
07/20/2017   13     NOTICE of Appearance by Adam John Yost on behalf of MARK HERRING,
                    TERRY MCAULIFFE, KELLY THOMASSON (Yost, Adam) (Entered:
                    07/20/2017)
07/20/2017   14     NOTICE of Appearance by Samuel Thurston Towell on behalf of MARK
                    HERRING, TERRY MCAULIFFE, KELLY THOMASSON (Towell, Samuel)
                    (Entered: 07/20/2017)
07/21/2017   15     NOTICE of Appearance by Christine M. H. Smith on behalf of GREG
                    ABBOTT, ROLANDO PABLOS, KEN PAXTON, TEXAS STATE HOUSE
                    OF REPRESENTATIVES, TEXAS STATE SENATE (Smith, Christine)
                    (Entered: 07/21/2017)
07/24/2017   21     WAIVER OF SERVICE by EUGENE MARTIN LAVERGNE. GREG
                    ABBOTT waiver sent on 6/14/2017, answer due 8/13/2017; CHARLIE
                    BAKER waiver sent on 6/14/2017, answer due 8/13/2017; BARBARA K.
                    CEGAVSKE waiver sent on 6/14/2017, answer due 8/13/2017; CYNTHIA H.
                    COFFMAN waiver sent on 6/14/2017, answer due 8/13/2017; LAWRENCE
                    DENNEY waiver sent on 6/14/2014, answer due 8/13/2014; MIKE DEWINE
                    waiver sent on 6/14/2017, answer due 8/13/2017; BOB FERGUSON waiver
                    sent on 6/14/2017, answer due 8/13/2017; JOHN A. GALE waiver sent on
                    6/14/2017, answer due 8/13/2017; WILLIAM FRANCIS GALVIN waiver sent
                    on 6/14/2017, answer due 8/13/2017; NELLIE M. GORBEA waiver sent on
                    6/14/2017, answer due 8/13/2017; MARK HAMMOND waiver sent on
                    6/14/2017, answer due 8/13/2017; MAURA HEALEY waiver sent on
                    6/14/2017, answer due 8/13/2017; MARK HERRING waiver sent on
                    6/14/2017, answer due 8/13/2017; JOHN HICKENLOOPER waiver sent on
                    6/14/2017, answer due 8/13/2017; JON HUSTED waiver sent on 6/14/2017,
                    answer due 8/13/2017; IDAHO STATE HOUSE REPRESENTATIVES waiver
                    sent on 6/14/2017, answer due 8/13/2017; IDAHO STATE SENATE waiver
                    sent on 6/14/2017, answer due 8/13/2017; JAY INSLEE waiver sent on
                    6/14/2017, answer due 8/13/2017; RUTH JOHNSON waiver sent on
                                                                                               42
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 43 of 82



                    6/14/2017, answer due 8/13/2017; JOHN KASICH waiver sent on 6/14/2017,
                    answer due 8/13/2017; PETER F. KILMARTIN waiver sent on 6/14/2017,
                    answer due 8/13/2017; DOUG LA FOLLETTE waiver sent on 6/14/2017,
                    answer due 8/13/2017; ADAM PAUL LAXALT waiver sent on 6/14/2017,
                    answer due 8/13/2017; MASSACHUSETTS STATE HOUSE OF
                    REPRESENTATIVES(160 Representatives) waiver sent on 6/14/2017, answer
                    due 8/13/2017; MASSACHUSETTS STATE SENATE(40 State Senators)
                    waiver sent on 6/14/2017, answer due 8/13/2017; TERRY MCAULIFFE
                    waiver sent on 6/14/2017, answer due 8/13/2017; HENRY MCMASTER
                    waiver sent on 6/14/2017, answer due 8/13/2017; MICHIGAN STATE
                    HOUSE OF REPRESENTATIVES waiver sent on 6/14/2017, answer due
                    8/13/2017; MICHIGAN STATE SENATE waiver sent on 6/14/2017, answer
                    due 8/13/2017; NEBRASKA UNICAMERAL STATE LEGISLATURE
                    waiver sent on 6/14/2017, answer due 8/13/2017; NEVADA STATE HOUSE
                    OF REPRESENTATIVES waiver sent on 6/14/2017, answer due 8/13/2017;
                    NEVADA STATE SENATE waiver sent on 6/14/2017, answer due 8/13/2017;
                    OHIO STATE HOUSE OF REPRESENTATIVES waiver sent on 6/14/2017,
                    answer due 8/13/2017; OHIO STATE SENATE waiver sent on 6/14/2017,
                    answer due 8/13/2017; C.L. OTTER waiver sent on 6/14/2017, answer due
                    8/13/2017; ROLANDO PABLOS waiver sent on 6/14/2017, answer due
                    8/13/2017; KEN PAXTON waiver sent on 6/14/2017, answer due 8/13/2017;
                    DOUG PETERSON waiver sent on 6/14/2017, answer due 8/13/2017; GINA
                    RAIMONDO waiver sent on 6/14/2017, answer due 8/13/2017; RHODE
                    ISLAND STATE HOUSE OF REPRESENTATIVES waiver sent on
                    6/14/2017, answer due 8/13/2017; RHODE ISLAND STATE SENATE waiver
                    sent on 6/14/2017, answer due 8/13/2017; PETE RICKETTS waiver sent on
                    6/14/2017, answer due 8/13/2017; BRIAN SANDOVAL waiver sent on
                    6/14/2017, answer due 8/13/2017; BRAD SCHIMEL waiver sent on
                    6/14/2017, answer due 8/13/2017; BILL SCHULTTE waiver sent on
                    6/14/2017, answer due 8/13/2017; RICK SNYDER waiver sent on 6/14/2017,
                    answer due 8/13/2017; SOUTH CAROLINA STATE HOUSE OF
                    REPRESENTATIVES waiver sent on 6/14/2017, answer due 8/13/2017;
                    SOUTH CAROLINA STATE SENATE waiver sent on 6/14/2017, answer due
                    8/13/2017; TEXAS STATE HOUSE OF REPRESENTATIVES waiver sent on
                    6/14/2017, answer due 8/13/2017; TEXAS STATE SENATE waiver sent on
                    6/14/2017, answer due 8/13/2017; KELLY THOMASSON waiver sent on
                    6/14/2017, answer due 8/13/2017; SCOTT WALKER waiver sent on
                    6/14/2017, answer due 8/13/2017; LAWRENCE WASDEN waiver sent on
                    6/14/2017, answer due 8/13/2017; WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES waiver sent on 6/14/2017, answer due 8/13/2017;
                    WASHINGTON STATE SENATE waiver sent on 6/14/2017, answer due
                    8/13/2017; WAYNE W. WILLIAMS waiver sent on 6/14/2017, answer due
                    8/13/2017; ALAN WILSON waiver sent on 6/14/2017, answer due 8/13/2017;
                    WISCONSIN STATE HOUSE OF REPRESENTATIVES waiver sent on
                    6/14/2017, answer due 8/13/2017; WISCONSIN STATE SENATE waiver sent
                    on 6/14/2017, answer due 8/13/2017; KIM WYMAN waiver sent on
                    6/14/2017, answer due 8/13/2017. (td) (Entered: 07/28/2017)
07/28/2017   16     NOTICE of Appearance by Layne M. Lindebak on behalf of TERRY
                    BRANSTAD (Lindebak, Layne) (Entered: 07/28/2017)
07/28/2017   17     NOTICE of Appearance by Layne M. Lindebak on behalf of TOM MILLER

                                                                                             43
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 44 of 82



                    (Lindebak, Layne) (Entered: 07/28/2017)
07/28/2017   18     NOTICE of Appearance by Layne M. Lindebak on behalf of IOWA STATE
                    HOUSE OF REPRESENTATIVES (Lindebak, Layne) (Entered: 07/28/2017)
07/28/2017   19     NOTICE of Appearance by Layne M. Lindebak on behalf of IOWA STATE
                    SENATE (Lindebak, Layne) (Entered: 07/28/2017)
07/28/2017   20     NOTICE of Appearance by Layne M. Lindebak on behalf of PAUL D. PATE
                    (Lindebak, Layne) (Entered: 07/28/2017)
07/31/2017          NOTICE OF ERROR re 16 Notice of Appearance; emailed to
                    Layne.Lindebak@iowa.gov, cc'd 10 associated attorneys −− The PDF file you
                    docketed contained errors: 1. In future, only one entry is required per attorney
                    appearance; select all appropriate parties as filers for one entry. (znmw, )
                    (Entered: 07/31/2017)
08/01/2017   22     NOTICE of Appearance by Michael Wayne Field on behalf of NELLIE M.
                    GORBEA, PETER F. KILMARTIN, GINA RAIMONDO, RHODE ISLAND
                    STATE HOUSE OF REPRESENTATIVES, RHODE ISLAND STATE
                    SENATE (Field, Michael) (Entered: 08/01/2017)
08/01/2017   23     NOTICE of Appearance by Charles W. Howle on behalf of BARBARA K.
                    CEGAVSKE, ADAM PAUL LAXALT, NEVADA STATE HOUSE OF
                    REPRESENTATIVES, NEVADA STATE SENATE, BRIAN SANDOVAL
                    (Howle, Charles) (Entered: 08/01/2017)
08/01/2017   24     MOTION for Hearing Fed. R. Civ. P. 16 Scheduling Conference, MOTION to
                    Stay of Duty to file Responsive Pleading or Fed. R. Civ. P. 12(b) Motion by
                    LAWRENCE DENNEY, IDAHO STATE HOUSE REPRESENTATIVES,
                    IDAHO STATE SENATE, C.L. OTTER, LAWRENCE WASDEN
                    (Attachments: # 1 Idaho Defendants' Memorandum in Support of Motion for
                    Rule 16 Scheduling Conference and Stay of Duty to File a Responsive
                    Pleading or Rule 12(b) Motion, # 2 [Proposed] Order)(Smith, Clay) Modified
                    reliefs on 8/2/2017 (znmw). (Entered: 08/01/2017)
08/03/2017   25     NOTICE of Appearance by Cassandra Bolanos on behalf of CHARLIE
                    BAKER, WILLIAM FRANCIS GALVIN, MAURA HEALEY,
                    MASSACHUSETTS STATE HOUSE OF REPRESENTATIVES(160
                    Representatives), MASSACHUSETTS STATE SENATE(40 State Senators),
                    MASSACHUSETTS STATE SENATE (Bolanos, Cassandra) (Main Document
                    25 replaced on 8/4/2017) (znmw). (Entered: 08/03/2017)
08/03/2017   26     NOTICE of Appearance by James Emory Smith, Jr on behalf of MARK
                    HAMMOND, HENRY MCMASTER, SOUTH CAROLINA STATE HOUSE
                    OF REPRESENTATIVES, SOUTH CAROLINA STATE SENATE, ALAN
                    WILSON (Smith, James) (Entered: 08/03/2017)
08/03/2017   27     NOTICE of Appearance by Winfield James Sinclair on behalf of JOHN H.
                    MERRILL, LUTHER J. STRANGE (Sinclair, Winfield) (Entered: 08/03/2017)
08/04/2017   28     NOTICE of Joinder re 24 MOTION for Hearing Fed. R. Civ. P. 16 Scheduling
                    Conference, MOTION to Stay of Duty to file Responsive Pleading or Fed. R.
                    Civ. P. 12(b) Motion by GREG ABBOTT, CHARLIE BAKER, TERRY
                    BRANSTAD, BARBARA K. CEGAVSKE, MIKE DEWINE, BOB
                    FERGUSON, WILLIAM FRANCIS GALVIN, NELLIE M. GORBEA,
                                                                                                       44
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 45 of 82



                    MARK HAMMOND, MAURA HEALEY, MARK HERRING, JON
                    HUSTED, IOWA STATE HOUSE OF REPRESENTATIVES, IOWA STATE
                    SENATE, JOHN KASICH, PETER F. KILMARTIN, ADAM PAUL
                    LAXALT, MASSACHUSETTS STATE HOUSE OF
                    REPRESENTATIVES(160 Representatives), MASSACHUSETTS STATE
                    SENATE(40 State Senators), MASSACHUSETTS STATE SENATE, TERRY
                    MCAULIFFE, HENRY MCMASTER, JOHN H. MERRILL, TOM MILLER,
                    NEVADA STATE HOUSE OF REPRESENTATIVES, NEVADA STATE
                    SENATE, OHIO STATE HOUSE OF REPRESENTATIVES, OHIO STATE
                    SENATE, ROLANDO PABLOS, PAUL D. PATE, KEN PAXTON, GINA
                    RAIMONDO, RHODE ISLAND STATE HOUSE OF REPRESENTATIVES,
                    RHODE ISLAND STATE SENATE, BRIAN SANDOVAL, SOUTH
                    CAROLINA STATE HOUSE OF REPRESENTATIVES, SOUTH
                    CAROLINA STATE SENATE, LUTHER J. STRANGE, TEXAS STATE
                    HOUSE OF REPRESENTATIVES, TEXAS STATE SENATE, KELLY
                    THOMASSON, WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, ALAN WILSON, KIM WYMAN (Even,
                    Jeffrey) Modified to add link on 8/15/2017 (nmw). (Entered: 08/04/2017)
08/08/2017   29     ORDER Regarding Idaho Defendants' 24 Motion for Rule 16 Scheduling
                    Conference and Stay of Duty to File a Responsive Pleading or Rule 12(b)
                    Motion. The Clerk of the Court shall mail a copy of this Order, overnight, to
                    Plaintiffs' addresses of record. Signed by Judge Colleen Kollar−Kotelly on
                    8/8/2017. (lcckk3) (Entered: 08/08/2017)
08/11/2017   30     NOTICE of Appearance by Steven C. Kilpatrick on behalf of DOUG LA
                    FOLLETTE, BRAD SCHIMEL, SCOTT WALKER, WISCONSIN STATE
                    HOUSE OF REPRESENTATIVES, WISCONSIN STATE SENATE
                    (Kilpatrick, Steven) (Entered: 08/11/2017)
08/14/2017   31     NOTICE of Appearance by Erik Alexander Grill on behalf of RUTH
                    JOHNSON, MICHIGAN STATE HOUSE OF REPRESENTATIVES,
                    MICHIGAN STATE SENATE, BILL SCHULTTE, RICK SNYDER (Grill,
                    Erik) (Entered: 08/14/2017)
08/14/2017   32     NOTICE of Appearance by LeeAnn Morrill on behalf of CYNTHIA H.
                    COFFMAN, JOHN HICKENLOOPER, WAYNE W. WILLIAMS (Morrill,
                    LeeAnn) (Entered: 08/14/2017)
08/14/2017   33     MOTION for Joinder re 24 MOTION for Hearing Fed. R. Civ. P. 16
                    Scheduling Conference, MOTION to Stay of Duty to file Responsive Pleading
                    or Fed. R. Civ. P. 12(b) Motion by RUTH JOHNSON, MICHIGAN STATE
                    HOUSE OF REPRESENTATIVES, MICHIGAN STATE SENATE, BILL
                    SCHULTTE, RICK SNYDER (Grill, Erik) Modified on 8/15/2017 (nmw).
                    (Entered: 08/14/2017)
08/14/2017   34     NOTICE of Joinder in Idaho Defendants' Motion and Memorandum in Support
                    by CYNTHIA H. COFFMAN, JOHN HICKENLOOPER, WAYNE W.
                    WILLIAMS re 24 MOTION for HearingMOTION to Stay (Morrill, LeeAnn)
                    (Entered: 08/14/2017)
08/14/2017   35     Memorandum in opposition to re 24 MOTION for HearingMOTION to Stay
                    filed by EUGENE MARTIN LAVERGNE. (td) (Entered: 08/16/2017)
08/14/2017   36
                                                                                                    45
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 46 of 82



                    MOTION for Order by EUGENE MARTIN LAVERGNE (td) (Entered:
                    08/16/2017)
08/16/2017   37     REPLY to opposition to motion re 24 MOTION for HearingMOTION to Stay
                    filed by LAWRENCE DENNEY, IDAHO STATE HOUSE
                    REPRESENTATIVES, IDAHO STATE SENATE, C.L. OTTER,
                    LAWRENCE WASDEN. (Attachments: # 1 Declaration of Clay R. Smith, # 2
                    Exhibit A to Declaration of Clay R. Smith)(Smith, Clay) (Entered: 08/16/2017)
08/17/2017   38     ORDER Extending Plaintiffs' Deadline to Serve and Setting Teleconference.
                    The Clerk of the Court shall mail a copy of this Order to Plaintiffs' addresses of
                    record. Signed by Judge Colleen Kollar−Kotelly on 8/17/2017. (lcckk3)
                    (Entered: 08/17/2017)
08/17/2017          Set/Reset Deadlines/Hearings: Time to effectuate service upon party due by
                    10/6/2017. Telephone Conference on the record set for 10/20/2017 at 11:00
                    AM in Chambers before Judge Colleen Kollar−Kotelly. (dot) (Entered:
                    08/17/2017)
09/21/2017   39     NOTICE of Appearance by Eleanor Laurel Pullin Spottswood on behalf of JIM
                    CONDOS, TJ DONOVAN, PHILIP B. SCOTT, VERMONT STATE HOUSE
                    OF REPRESENTATIVES, VERMONT STATE SENATE (Spottswood,
                    Eleanor) (Entered: 09/21/2017)
09/22/2017   40     NOTICE of Appearance by Sarah Hughes Newman on behalf of LISA
                    MADIGAN (Newman, Sarah) (Entered: 09/22/2017)
09/25/2017   41     MEMORANDUM re 38 Order on Motion for Hearing, Order on Motion to
                    Stay, Order on Motion for Joinder, Order on Motion for Order by GREG
                    ABBOTT, CHARLIE BAKER, TERRY BRANSTAD, BARBARA K.
                    CEGAVSKE, CYNTHIA H. COFFMAN, JIM CONDOS, LAWRENCE
                    DENNEY, MIKE DEWINE, TJ DONOVAN, BOB FERGUSON, JOHN A.
                    GALE, WILLIAM FRANCIS GALVIN, NELLIE M. GORBEA, MARK
                    HAMMOND, MAURA HEALEY, MARK HERRING, JOHN
                    HICKENLOOPER, JON HUSTED, IDAHO STATE HOUSE
                    REPRESENTATIVES, IDAHO STATE SENATE, JAY INSLEE, IOWA
                    STATE HOUSE OF REPRESENTATIVES, IOWA STATE SENATE, RUTH
                    JOHNSON, JOHN KASICH, PETER F. KILMARTIN, DOUG LA
                    FOLLETTE, ADAM PAUL LAXALT, LISA MADIGAN,
                    MASSACHUSETTS STATE HOUSE OF REPRESENTATIVES(160
                    Representatives), MASSACHUSETTS STATE SENATE(40 State Senators),
                    MASSACHUSETTS STATE SENATE, TERRY MCAULIFFE, HENRY
                    MCMASTER, JOHN H. MERRILL, MICHIGAN STATE HOUSE OF
                    REPRESENTATIVES, MICHIGAN STATE SENATE, TOM MILLER,
                    NEBRASKA UNICAMERAL STATE LEGISLATURE, NEVADA STATE
                    HOUSE OF REPRESENTATIVES, NEVADA STATE SENATE, OHIO
                    STATE HOUSE OF REPRESENTATIVES, OHIO STATE SENATE, C.L.
                    OTTER, ROLANDO PABLOS, PAUL D. PATE, KEN PAXTON, DOUG
                    PETERSON, GINA RAIMONDO, RHODE ISLAND STATE HOUSE OF
                    REPRESENTATIVES, RHODE ISLAND STATE SENATE, PETE
                    RICKETTS, BRIAN SANDOVAL, BRAD SCHIMEL, BILL SCHULTTE,
                    PHILIP B. SCOTT, RICK SNYDER, SOUTH CAROLINA STATE HOUSE
                    OF REPRESENTATIVES, SOUTH CAROLINA STATE SENATE, TEXAS
                    STATE HOUSE OF REPRESENTATIVES, TEXAS STATE SENATE,
                                                                                                         46
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 47 of 82



                    KELLY THOMASSON, VERMONT STATE HOUSE OF
                    REPRESENTATIVES, VERMONT STATE SENATE, SCOTT WALKER,
                    LAWRENCE WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, WAYNE W.
                    WILLIAMS, ALAN WILSON, WISCONSIN STATE HOUSE OF
                    REPRESENTATIVES, WISCONSIN STATE SENATE, KIM WYMAN.
                    (Even, Jeffrey) (Entered: 09/25/2017)
10/11/2017   42     NOTICE of Appearance by Jason B. Torchinsky on behalf of
                    PENNSYLVANIA STATE SENATE (Torchinsky, Jason) (Main Document 42
                    replaced on 10/12/2017) (znmw). (Entered: 10/11/2017)
10/17/2017   43     NOTICE of Appearance by Johnny Hillary Walker, III on behalf of DAVID S.
                    FERRIERO, KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES HOUSE OF REPRESENTATIVES, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES SENATE FROM THE 50 STATES
                    THAT HAVE BEEN SEATED AT THE ONE HUNDRED FIFTEENTH
                    CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL RYAN,
                    DONALD J. TRUMP, UNITED STATES HOUSE OF REPRESENTATIVES,
                    UNITED STATES SENATE (Attachments: # 1 Certificate of Service)(Walker,
                    Johnny) (Entered: 10/17/2017)
10/17/2017   44     ORDER Regarding October 20, 2017 Teleconference. Signed by Judge Colleen
                    Kollar−Kotelly on 10/17/2017. (lcckk3) (Entered: 10/17/2017)
10/19/2017   45     NOTICE by All Defendants Pursuant to the Court's October 17, 2017, Order
                    by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL MEMBERS OF
                    THE UNITED STATES HOUSE OF REPRESENTATIVES, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES SENATE FROM THE 50 STATES
                    THAT HAVE BEEN SEATED AT THE ONE HUNDRED FIFTEENTH
                    CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL RYAN,
                    DONALD J. TRUMP, UNITED STATES HOUSE OF REPRESENTATIVES,
                    UNITED STATES SENATE re 44 Order (Walker, Johnny) (Entered:
                    10/19/2017)
10/19/2017   46     NOTICE of Appearance by John Choate. Roach on behalf of KENTUCKY
                    STATE HOUSE OF REPRESENTATIVES, KENTUCKY STATE SENATE
                    (Roach, John) (Entered: 10/19/2017)
10/19/2017   47     NOTICE of Joinder of Defendants' Joint Notice Pursuant to October 17, 2017
                    Order by KENTUCKY STATE HOUSE OF REPRESENTATIVES,
                    KENTUCKY STATE SENATE re 45 Notice (Other), (Roach, John) (Entered:
                    10/19/2017)
10/19/2017   48     ORDER Regarding October 20, 2017 Teleconference. Signed by Judge Colleen
                    Kollar−Kotelly on 10/19/2017. (lcckk3) (Entered: 10/19/2017)
10/19/2017          Set/Reset Hearings: Telephone Conference set for 10/20/2017 at 11:00 AM
                    before Judge Colleen Kollar−Kotelly, Circuit Judge Cornelia T.L. Pillard and
                    Judge Randolph D. Moss. (dot) (Entered: 10/19/2017)
10/19/2017   49     NOTICE of Appearance by Shandeep Jonathan Dutta on behalf of ANDY
                    BESHEAR (Dutta, Shandeep) (Entered: 10/19/2017)
10/19/2017   50

                                                                                                   47
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 48 of 82



                    NOTICE of Appearance by Jason B. Torchinsky on behalf of
                    PENNSYLVANIA STATE HOUSE OF REPRESENTATIVES (Torchinsky,
                    Jason) (Entered: 10/19/2017)
10/19/2017   52     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    PENNSYLVANIA STATE HOUSE OF REPRESENTATIVES served on
                    10/6/2017, answer due 10/27/2017 (zrdj) (Entered: 10/20/2017)
10/19/2017   53     WAIVER OF SERVICE by EUGENE MARTIN LAVERGNE. JIM CONDOS
                    waiver sent on 6/14/2017, answer due 8/13/2017; TJ DONOVAN waiver sent
                    on 6/14/2017, answer due 8/13/2017; PHILIP B. SCOTT waiver sent on
                    6/14/2017, answer due 8/13/2017; VERMONT STATE HOUSE OF
                    REPRESENTATIVES waiver sent on 6/14/2017, answer due 8/13/2017;
                    VERMONT STATE SENATE waiver sent on 6/14/2017, answer due
                    8/13/2017. (zrdj) (Entered: 10/20/2017)
10/20/2017   51     ORDER Setting Briefing Schedule. Signed by Judge Colleen Kollar−Kotelly
                    on 10/20/2017. (lcckk3) (Entered: 10/20/2017)
10/20/2017          Minute Entry for proceedings held before Judge Colleen Kollar−Kotelly
                    Circuit Judge Cornelia T.L. Pillard and Judge Randolph D. Moss: Telephone
                    Conference held on 10/20/2017. Federal Defendants' and or State Defendants'
                    Motions regarding collateral estoppel due by 11/13/2017. Responses due by
                    11/27/2017. Replies due by 12/22/2017. (Court Reporter Patricia
                    Kaneshiro−Miller.) (dot) (Entered: 10/20/2017)
10/20/2017   54     MOTION for Summary Judgment by EUGENE MARTIN LAVERGNE
                    (Attachments: # 1 Exhibit, # 2 Text of Proposed Order)(jf) (Entered:
                    10/23/2017)
10/20/2017   57     WAIVER OF SERVICE by EUGENE MARTIN LAVERGNE. LISA
                    MADIGAN waiver sent on 6/14/2017, answer due 8/13/2017. (td) (Entered:
                    10/25/2017)
10/20/2017   58     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    JOHN CARNEY served on 10/6/2017; PEDRO A. CORTES served on
                    10/6/2017; DELAWARE STATE HOUSE REPRESENTATIVES served on
                    10/6/2017; MATTHEW DENN served on 10/6/2017; ELAINE MANLOVE
                    served on 10/6/2017; PENNSYLVANIA STATE SENATE served on
                    10/6/2017; JOSH SHAPIRO served on 10/6/2017; TOM WOLF served on
                    10/6/2017; DELAWARE STATE SENATE served (no date given) (td)
                    (Entered: 10/25/2017)
10/23/2017   55     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    DAVID S. FERRIERO served on 9/28/2017; KAREN L. HAAS served on
                    9/28/2017; INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE
                    OF REPRESENTATIVES served on 9/28/2017; INDIVIDUAL MEMBERS
                    OF THE UNITED STATES SENATE FROM THE 50 STATES THAT HAVE
                    BEEN SEATED AT THE ONE HUNDRED FIFTEENTH CONGRESS served
                    on 9/28/2017; MICHAEL R. PENCE served on 9/28/2017; WILBUR ROSS
                    served on 9/28/2017; PAUL RYAN served on 9/28/2017; DONALD J.
                    TRUMP served on 9/28/2017; UNITED STATES HOUSE OF
                    REPRESENTATIVES served on 9/28/2017; UNITED STATES SENATE
                    served on 9/28/2017, RETURN OF SERVICE/AFFIDAVIT of Summons and
                    Complaint Executed. DAVID S. FERRIERO served on 9/28/2017; KAREN L.
                                                                                                  48
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 49 of 82



                    HAAS served on 9/28/2017; INDIVIDUAL MEMBERS OF THE UNITED
                    STATES HOUSE OF REPRESENTATIVES served on 9/28/2017;
                    INDIVIDUAL MEMBERS OF THE UNITED STATES SENATE FROM
                    THE 50 STATES THAT HAVE BEEN SEATED AT THE ONE HUNDRED
                    FIFTEENTH CONGRESS served on 9/28/2017; MICHAEL R. PENCE served
                    on 9/28/2017; WILBUR ROSS served on 9/28/2017; PAUL RYAN served on
                    9/28/2017; DONALD J. TRUMP served on 9/28/2017; UNITED STATES
                    HOUSE OF REPRESENTATIVES served on 9/28/2017; UNITED STATES
                    SENATE served on 9/28/2017, RETURN OF SERVICE/AFFIDAVIT of
                    Summons and Complaint Executed. ANDY BESHEAR served on 10/5/2017,
                    answer due 10/26/2017; MATT BEVIN served on 10/5/2017, answer due
                    10/26/2017; JOHN CARNEY served on 10/5/2017, answer due 10/26/2017;
                    CHRIS CHRISTIE served on 10/5/2017, answer due 10/26/2017;
                    CONNECTICUT STATE HOUSE OF REPRESENTATIVES served on
                    10/5/2017, answer due 10/26/2017; CONNECTICUT STATE SENATE served
                    on 10/5/2017, answer due 10/26/2017; PEDRO A. CORTES served on
                    10/5/2017, answer due 10/26/2017; DELAWARE STATE HOUSE
                    REPRESENTATIVES served on 10/5/2017, answer due 10/26/2017;
                    DELAWARE STATE SENATE served on 10/5/2017, answer due 10/26/2017;
                    MATTHEW DENN served on 10/5/2017, answer due 10/26/2017; ALISON
                    LUNDERGAN GRIMES served on 10/5/2017, answer due 10/26/2017; KIM
                    GUADAGNO served on 10/5/2017, answer due 10/26/2017; GEORGE
                    JEPSEN served on 10/5/2017, answer due 10/26/2017; KENTUCKY STATE
                    HOUSE OF REPRESENTATIVES served on 10/5/2017, answer due
                    10/26/2017; KENTUCKY STATE SENATE served on 10/5/2017, answer due
                    10/26/2017; DANIEL P. MALLOY served on 10/5/2017, answer due
                    10/26/2017; ELAINE MANLOVE served on 10/5/2017, answer due
                    10/26/2017; DENISE W. MERRILL served on 10/5/2017, answer due
                    10/26/2017; NEW JERSEY STATE GENERAL ASSEMBLY served on
                    10/5/2017, answer due 10/26/2017; NEW JERSEY STATE SENATE served
                    on 10/5/2017, answer due 10/26/2017; PENNSYLVANIA STATE SENATE
                    served on 10/6/2017, answer due 10/27/2017; CHRISTOPHER PORRINO
                    served on 10/5/2017, answer due 10/26/2017; JOSH SHAPIRO served on
                    10/5/2017, answer due 10/26/2017; VIRGINIA HOUSE OF DELEGATES
                    served on 10/5/2017, answer due 10/26/2017; VIRGINIA STATE SENATE
                    served on 10/5/2017, answer due 10/26/2017; TOM WOLF served on
                    10/5/2017, answer due 10/26/2017WAIVER OF SERVICE LAVERGNE.
                    TERRY BRANSTAD waiver sent on 6/14/2017, answer due 8/13/2017; IOWA
                    STATE HOUSE OF REPRESENTATIVES waiver sent on 6/14/2017, answer
                    due 8/13/2017; IOWA STATE SENATE waiver sent on 6/14/2017, answer due
                    8/13/2017; TOM MILLER waiver sent on 6/14/2017, answer due 8/13/2017;
                    PAUL D. PATE waiver sent on 6/14/2017, answer due 8/13/2017. (zrdj)
                    (Entered: 10/23/2017)
10/23/2017   59     Letter from plaintiff Eugene Martin LaVergne "Leave to file Granted" by
                    Judge C. Kollar−Kotelly (td) (Entered: 10/25/2017)
10/25/2017   56     Mail Returned as Undeliverable by FedEx: Sent to Eugene Martin LaVergne;
                    Type of Document Returned: Order 44 dated 10/17/2017; Resent at New
                    Address: Did not resend. (dot) (Entered: 10/25/2017)
10/31/2017   60     MOTION to Stay re 54 MOTION for Summary Judgment Idaho and
                    Washington Defendants' Motion to Stay Duty to Respond to Plaintiff Eugene
                                                                                                49
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 50 of 82



                    Martin LaVergne's Motion for Summary Judgment by LAWRENCE
                    DENNEY, BOB FERGUSON, IDAHO STATE HOUSE
                    REPRESENTATIVES, IDAHO STATE SENATE, JAY INSLEE, C.L.
                    OTTER, LAWRENCE G. WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, KIM WYMAN
                    (Attachments: # 1 Text of Proposed Order)(Smith, Clay) (Entered: 10/31/2017)
10/31/2017   61     Consent MOTION to Hold in Abeyance re 54 MOTION for Summary
                    Judgment by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES HOUSE OF REPRESENTATIVES,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES SENATE FROM
                    THE 50 STATES THAT HAVE BEEN SEATED AT THE ONE HUNDRED
                    FIFTEENTH CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL
                    RYAN, DONALD J. TRUMP, UNITED STATES HOUSE OF
                    REPRESENTATIVES, UNITED STATES SENATE (Attachments: # 1 Text
                    of Proposed Order, # 2 Certificate of Service)(Walker, Johnny) (Entered:
                    10/31/2017)
10/31/2017   63     NOTICE of Filing of Exhibit by EUGENE MARTIN LAVERGNE re 54
                    MOTION for Summary Judgment (Attachments: # 1 Part 2 of 4, # 2 Part 3 of
                    4, # 3 Part 4 of 4)(ztd) (Entered: 11/02/2017)
11/01/2017   62     ORDER Regarding Proof or Waiver of Service. Signed by Judge Colleen
                    Kollar−Kotelly on 11/1/2017. (lcckk3) (Entered: 11/01/2017)
11/13/2017   64     MOTION to Dismiss Plaintiff Eugene Martin LaVergne's First, Second and
                    Third Counts as Collaterally Estopped by LAWRENCE DENNEY, BOB
                    FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN (Attachments: # 1
                    Memorandum in Support of Motion to Dismiss Plaintiff Eugene Martin
                    LaVergne's First, Second and Third Counts as Collaterally Estopped, # 2
                    Second Declaration of Clay R. Smith, # 3 Exhibit A to Second Declaration of
                    Clay R. Smith, # 4 Exhibit B to Second Declaration of Clay R. Smith, # 5 Text
                    of Proposed Order)(Smith, Clay) (Entered: 11/13/2017)
11/13/2017   65     MOTION to Dismiss as to Eugene LaVergne on Grounds of Collateral
                    Estoppel by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES HOUSE OF REPRESENTATIVES,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES SENATE FROM
                    THE 50 STATES THAT HAVE BEEN SEATED AT THE ONE HUNDRED
                    FIFTEENTH CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL
                    RYAN, DONALD J. TRUMP, UNITED STATES HOUSE OF
                    REPRESENTATIVES, UNITED STATES SENATE (Attachments: # 1
                    Memorandum in Support, # 2 Text of Proposed Order, # 3 Certificate of
                    Service, # 4 Exhibit 1)(Walker, Johnny) (Entered: 11/13/2017)
11/20/2017   66     NOTICE of Appearance by Matthew Franklin Kuhn on behalf of MATT
                    BEVIN (Kuhn, Matthew) (Entered: 11/20/2017)
11/20/2017   67     CERTIFICATE OF SERVICE by LAWRENCE DENNEY, BOB
                    FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN,

                                                                                                    50
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 51 of 82



                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN re 64 MOTION to
                    Dismiss Plaintiff Eugene Martin LaVergne's First, Second and Third Counts as
                    Collaterally Estopped . (Smith, Clay) (Entered: 11/20/2017)
11/22/2017   68     NOTICE of Appearance by Samuel Thurston Towell on behalf of VIRGINIA
                    HOUSE OF DELEGATES, VIRGINIA STATE SENATE (Towell, Samuel)
                    (Entered: 11/22/2017)
12/01/2017   69     MOTION Under FRCP 60(b)(4) Colllaterally attacking the Validity of Judge
                    Sheridan's December 16, 2011 Single Judge District Court Memorandum &
                    Order in the earlier LaVergne v. Bryson case and to the extent permitted by
                    Law the Validity of the Third Circuit's September 20, 2012 Opinion and
                    Judgment in the Earlier Lavergne v. Bryson Case by EUGENE MARTIN
                    LAVERGNE (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(td)
                    Modified on 12/1/2017 (td)."Leave to file Granted" by Judge C.
                    Kollar−Kotelly (Entered: 12/01/2017)
12/01/2017   70     Memorandum in opposition to re 65 MOTION to Dismiss as to Eugene
                    LaVergne on Grounds of Collateral Estoppel, 64 MOTION to Dismiss Plaintiff
                    Eugene Martin LaVergne's First, Second and Third Counts as Collaterally
                    Estopped filed by EUGENE MARTIN LAVERGNE. "Leave to file Granted"
                    by Judge C. Kollar−Kotelly (td) (Main Document 70 replaced on 12/6/2017
                    due to pages missing) (td). Modified on 12/6/2017 (td). (Entered: 12/01/2017)
12/05/2017   71     NOTICE of Appearance by Caleb Curtis Enerson on behalf of PEDRO A.
                    CORTES, JOSH SHAPIRO, TOM WOLF (Attachments: # 1
                    Declaration)(Enerson, Caleb) (Entered: 12/05/2017)
12/07/2017   72     MOTION to Intervene by MARK BAIRD, STEVEN BAIRD, CINDY
                    BROWN, WIN CARPENTER, CITIZENS FOR FAIR REPRESENTATION,
                    TANYA NEMCIK, ALEXANDER PENLEY, TERRY RAPOZA
                    (Attachments: # 1 Text of Proposed Order, # 2 Certificate of Service)(Penley,
                    Alexander) (Entered: 12/07/2017)
12/07/2017   73     LARGE ADDITIONAL ATTACHMENT(S) Proposed Intervener Complaint
                    & Exhibits by MARK BAIRD, STEVEN BAIRD, CINDY BROWN, WIN
                    CARPENTER, CITIZENS FOR FAIR REPRESENTATION, TANYA
                    NEMCIK, TERRY RAPOZA 72 MOTION to Intervene filed by
                    ALEXANDER PENLEY, CITIZENS FOR FAIR REPRESENTATION,
                    TANYA NEMCIK, WIN CARPENTER, MARK BAIRD, CINDY BROWN,
                    STEVEN BAIRD, TERRY RAPOZA. (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Penley, Alexander) (Entered: 12/07/2017)
12/07/2017   74     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− SCOTT E.
                    STAFNE, :Firm− STAFNE LAW ADVOCACY & CONSULTING, :Address−
                    239 N OLYMPIC AVENUE ARLINGTON, WA 98223. Phone No. −
                    360−403−8700. Fax No. − 360−386−4005 Filing fee $ 100, receipt number
                    0090−5237892. Fee Status: Fee Paid. by ALEXANDER PENLEY
                    (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(Penley,
                    Alexander) (Entered: 12/07/2017)
12/07/2017   75     NOTICE OF WITHDRAWAL OF APPEARANCE as to MARK HERRING,
                    TERRY MCAULIFFE, KELLY THOMASSON. Attorney Adam John Yost
                    terminated. (Yost, Adam) (Entered: 12/07/2017)
                                                                                                    51
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 52 of 82



12/11/2017   76     Joint MOTION for Extension of Time to File Response/Reply as to 69
                    MOTION Under FRCP 60(b)(4) Colllaterally attacking the Validity of Judge
                    Sheridan's December 16, 2011 Single Judge District Court Memorandum &
                    Order in the earlier LaVergne v. Bryson case and to the extent permitted by
                    Law the Validity of the Thir by DAVID S. FERRIERO, KAREN L. HAAS,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE
                    (Attachments: # 1 Text of Proposed Order, # 2 Certificate of Service)(Walker,
                    Johnny) (Entered: 12/11/2017)
12/13/2017   77     NOTICE OF SUBSTITUTION OF COUNSEL by Denise Carole Barton on
                    behalf of RUTH JOHNSON, MICHIGAN STATE HOUSE OF
                    REPRESENTATIVES, MICHIGAN STATE SENATE, BILL SCHULTTE,
                    RICK SNYDER Substituting for attorney Erik A. Grill (Barton, Denise)
                    (Entered: 12/13/2017)
12/14/2017   78     ORDER GRANTING Defendants' 76 Joint Motion for Extension of Time.
                    Signed by Judge Colleen Kollar−Kotelly on 12/14/2017. (lcckk3) (Entered:
                    12/14/2017)
12/14/2017          Set/Reset Deadlines: Response due by 12/22/2017. Reply due by 1/11/2018.
                    (dot) (Entered: 12/20/2017)
12/20/2017   79     RESPONSE re 72 MOTION to Intervene filed by LAWRENCE DENNEY,
                    BOB FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN. (Even, Jeffrey) (Entered:
                    12/20/2017)
12/21/2017   80     ORDER DENYING WITHOUT PREJUDICE Plaintiffs' 54 Motion for
                    Summary Judgment, DENYING AS MOOT Defendants' 60 and 61 Motions to
                    either stay the duty to respond to Plaintiffs' motion, or to hold that motion in
                    abeyance, and GRANTING the 74 Motion to Appear Pro Hac Vice filed on
                    behalf of Scott E. Stafne. Signed by Judge Colleen Kollar−Kotelly on
                    12/21/2017. (lcckk3) (Entered: 12/21/2017)
12/22/2017   81     RESPONSE re 69 MOTION Under FRCP 60(b)(4) Colllaterally attacking the
                    Validity of Judge Sheridan's December 16, 2011 Single Judge District Court
                    Memorandum & Order in the earlier LaVergne v. Bryson case and to the extent
                    permitted by Law the Validity of the Thir filed by LAWRENCE DENNEY,
                    BOB FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN. (Smith, Clay) (Entered:
                    12/22/2017)
12/22/2017   82     REPLY re 65 MOTION to Dismiss as to Eugene LaVergne on Grounds of
                    Collateral Estoppel filed by LAWRENCE DENNEY, BOB FERGUSON,
                    IDAHO STATE HOUSE REPRESENTATIVES, IDAHO STATE SENATE,

                                                                                                       52
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 53 of 82



                    JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN, WASHINGTON
                    STATE HOUSE OF REPRESENTATIVES, WASHINGTON STATE
                    SENATE, KIM WYMAN. (Attachments: # 1 Third Declaration of Clay R.
                    Smith)(Smith, Clay) (Entered: 12/22/2017)
12/22/2017          Set/Reset Deadlines: Defendants Response to the Motion to Intervene due by
                    1/5/2018; Proposed−intervenors reply due by 1/12/2018. (kt) (Entered:
                    12/22/2017)
12/22/2017   83     REPLY to opposition to motion re 65 MOTION to Dismiss as to Eugene
                    LaVergne on Grounds of Collateral Estoppel filed by DAVID S. FERRIERO,
                    KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE UNITED STATES
                    HOUSE OF REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES SENATE FROM THE 50 STATES THAT HAVE BEEN
                    SEATED AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL
                    R. PENCE, WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED
                    STATES HOUSE OF REPRESENTATIVES, UNITED STATES SENATE.
                    (Attachments: # 1 Certificate of Service)(Walker, Johnny) (Entered:
                    12/22/2017)
12/22/2017   84     Memorandum in opposition to re 69 MOTION Under FRCP 60(b)(4)
                    Colllaterally attacking the Validity of Judge Sheridan's December 16, 2011
                    Single Judge District Court Memorandum & Order in the earlier LaVergne v.
                    Bryson case and to the extent permitted by Law the Validity of the Thir filed
                    by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL MEMBERS OF
                    THE UNITED STATES HOUSE OF REPRESENTATIVES, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES SENATE FROM THE 50 STATES
                    THAT HAVE BEEN SEATED AT THE ONE HUNDRED FIFTEENTH
                    CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL RYAN,
                    DONALD J. TRUMP, UNITED STATES HOUSE OF REPRESENTATIVES,
                    UNITED STATES SENATE. (Attachments: # 1 Certificate of
                    Service)(Walker, Johnny) (Entered: 12/22/2017)
12/22/2017   85     NOTICE of Supplemental Filing of Exhibits by DAVID S. FERRIERO,
                    KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE UNITED STATES
                    HOUSE OF REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES SENATE FROM THE 50 STATES THAT HAVE BEEN
                    SEATED AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL
                    R. PENCE, WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED
                    STATES HOUSE OF REPRESENTATIVES, UNITED STATES SENATE re
                    83 Reply to opposition to Motion,, 84 Memorandum in Opposition,,
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Certificate of
                    Service)(Walker, Johnny) (Entered: 12/22/2017)
01/05/2018   86     Memorandum in opposition to re 72 MOTION to Intervene filed by DAVID S.
                    FERRIERO, KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES HOUSE OF REPRESENTATIVES, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES SENATE FROM THE 50 STATES
                    THAT HAVE BEEN SEATED AT THE ONE HUNDRED FIFTEENTH
                    CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL RYAN,
                    DONALD J. TRUMP, UNITED STATES HOUSE OF REPRESENTATIVES,
                    UNITED STATES SENATE. (Attachments: # 1 Certificate of
                    Service)(Walker, Johnny) (Entered: 01/05/2018)

                                                                                                    53
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 54 of 82



01/05/2018   87     RESPONSE re 72 MOTION to Intervene filed by LAWRENCE DENNEY,
                    BOB FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE WASDEN,
                    LAWRENCE G. WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, KIM WYMAN.
                    (Even, Jeffrey) (Entered: 01/05/2018)
01/08/2018   88     MOTION for Extension of Time to File Response/Reply as to 69 MOTION
                    Under FRCP 60(b)(4) Colllaterally attacking the Validity of Judge Sheridan's
                    December 16, 2011 Single Judge District Court Memorandum & Order in the
                    earlier LaVergne v. Bryson case and to the extent permitted by Law the
                    Validity of the Thir by EUGENE MARTIN LAVERGNE (Attachments: # 1
                    Text of Proposed Order, # 2 Exhibit)(td) (Entered: 01/11/2018)
01/12/2018   89     ORDER GRANTING Plaintiffs' 88 Motion for Extension of Time. Signed by
                    Judge Colleen Kollar−Kotelly on 1/12/2018. (lcckk3) (Entered: 01/12/2018)
01/12/2018   90     NOTICE OF SUBSTITUTION OF COUNSEL by Max Merrick Miller on
                    behalf of TERRY BRANSTAD, IOWA STATE HOUSE OF
                    REPRESENTATIVES, IOWA STATE SENATE, TOM MILLER, PAUL D.
                    PATE Substituting for attorney Layne M. Lindebak (Miller, Max) (Entered:
                    01/12/2018)
01/12/2018   91     REPLY to opposition to motion re 72 MOTION to Intervene filed by MARK
                    BAIRD, STEVEN BAIRD, CINDY BROWN, WIN CARPENTER,
                    CITIZENS FOR FAIR REPRESENTATION, TANYA NEMCIK, TERRY
                    RAPOZA. (Stafne, Scott) (Entered: 01/12/2018)
01/12/2018          Set/Reset Deadlines: Plaintiffs' Reply to 69 due by 2/12/2018. (dot) (Entered:
                    01/16/2018)
01/16/2018   92     STRICKEN PURSUANT TO ORDER FILED 1/18/2018.....SECOND
                    AMENDED COMPLAINT against All Defendants filed by SCOTT
                    NEUMAN. (Stafne, Scott) Modified on 1/17/2018 (znmw). Modified on
                    1/19/2018 (znmw). (Entered: 01/16/2018)
01/17/2018          NOTICE OF ERROR re 92 Amended Complaint; emailed to
                    scott@stafnelaw.com, cc'd 48 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Pro se amended complaint filed by an attorney; If
                    plaintiff is represented by an attorney, counsel must file an appearance and sign
                    the amended complaint; refile as an Errata. (znmw, ) (Entered: 01/17/2018)
01/18/2018   93     ORDER STRIKING Plaintiff Scott Neuman's 92 Second Amended Complaint.
                    Signed by Judge Colleen Kollar−Kotelly on 1/18/2018. (lcckk3) (Entered:
                    01/18/2018)
01/19/2018   94     NOTICE OF SUPPLEMENTAL AUTHORITY by MARK BAIRD, STEVEN
                    BAIRD, CINDY BROWN, WIN CARPENTER, CITIZENS FOR FAIR
                    REPRESENTATION, TANYA NEMCIK, TERRY RAPOZA (Attachments: #
                    1 Exhibit)(Stafne, Scott) (Entered: 01/19/2018)
01/29/2018   95     LEAVE TO FILE DENIED− Scott Neuman's Second Amended Complaint.
                    This document is unavailable as the Court denied its filing. "Leave to file
                    Denied on same grounds as in docket #93." Signed by Judge Colleen
                    Kollar−Kotelly on 1/29/18. (td) Modified text on 1/31/2018 (td). Modified on

                                                                                                        54
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 55 of 82



                    2/1/2018 (znmw). (Entered: 01/30/2018)
02/05/2018    97    MOTION to Amend/Correct 4 Amended Complaint by SCOTT NEUMAN (td)
                    (Main Document 97 replaced on 2/8/2018) (td). (Entered: 02/07/2018)
02/06/2018    96    MOTION to Take Judicial Notice Washington Defendants' Request for Judicial
                    Noice by BOB FERGUSON, JAY INSLEE, WASHINGTON STATE HOUSE
                    OF REPRESENTATIVES, WASHINGTON STATE SENATE, KIM
                    WYMAN (Even, Jeffrey) Modified event title on 2/7/2018 (znmw). (Entered:
                    02/06/2018)
02/07/2018    98    Memorandum in Opposition to re 96 MOTION to Take Judicial Notice filed by
                    MARK BAIRD, STEVEN BAIRD, CINDY BROWN, WIN CARPENTER,
                    CITIZENS FOR FAIR REPRESENTATION, TANYA NEMCIK, TERRY
                    RAPOZA. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Stafne, Scott) Modified
                    event title and link on 2/8/2018 (znmw). (Entered: 02/07/2018)
02/07/2018    99    MOTION (in the Alternative) to Take Judicial Notice by MARK BAIRD,
                    STEVEN BAIRD, CINDY BROWN, WIN CARPENTER, CITIZENS FOR
                    FAIR REPRESENTATION, TANYA NEMCIK, TERRY RAPOZA. (See
                    Docket Entry 98 to view document). (znmw) (Entered: 02/08/2018)
02/12/2018   100    MOTION for Briefing Schedule Regarding Plaintiff Scott Neuman's Motion for
                    Leave to Amend His Complaint by DAVID S. FERRIERO, KAREN L. HAAS,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE
                    (Attachments: # 1 Text of Proposed Order, # 2 Certificate of Service)(Walker,
                    Johnny) (Entered: 02/12/2018)
02/12/2018   102    WITHDRAWN PURSUANT TO ORDER OF COURT 121 FILED ON
                    5/10/18..... MOTION for a Temporary Stay of Consideration of Defendants'
                    Pending Motions and Plaintiff's Pending Cross−Motion, MOTION for Judicial
                    Notice of Forthcoming Judicial Decision in Related Case by EUGENE
                    MARTIN LAVERGNE (Attachments: # 1 Text of Proposed Order)(td)
                    (Additional attachment(s) added on 2/15/2018: # 2 Memorandum in Support)
                    (td). Modified on 5/10/2018 (kt). (Entered: 02/15/2018)
02/12/2018   103    REPLY to opposition to motion re 69 MOTION Under FRCP 60(b)(4)
                    Colllaterally attacking the Validity of Judge Sheridan's December 16, 2011
                    Single Judge District Court Memorandum & Order in the earlier LaVergne v.
                    Bryson case and to the extent permitted by Law the Validity of the Thir filed
                    by EUGENE MARTIN LAVERGNE. (td) (Entered: 02/15/2018)
02/12/2018   104    MOTION for Imposition of Rule 11 Sanctions by EUGENE MARTIN
                    LAVERGNE (Attachments: # 1 Text of Proposed Order)(td) (Entered:
                    02/15/2018)
02/13/2018   101    ORDER GRANTING Federal Defendants' 100 Motion to Schedule a Date to
                    Respond to Scott Neuman's Motion to Amend his Complaint. The Clerk of the
                    Court shall mail a copy of this Order to Plaintiffs' addresses of record. Signed
                    by Judge Colleen Kollar−Kotelly on 2/13/2018. (lcckk3) (Entered: 02/13/2018)

                                                                                                       55
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 56 of 82



02/13/2018          Set/Reset Deadlines: Responses to 97 due by 3/2/2018. Mr. Neuman's Reply
                    due by 3/23/2018. (dot) (Entered: 02/14/2018)
02/26/2018   105    RESPONSE re 102 MOTION to Stay MOTION for Judicial Notice of
                    Forthcoming Judicial Decision in Related Case filed by LAWRENCE
                    DENNEY, BOB FERGUSON, IDAHO STATE HOUSE
                    REPRESENTATIVES, IDAHO STATE SENATE, JAY INSLEE, C.L.
                    OTTER, LAWRENCE G. WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, KIM WYMAN.
                    (Smith, Clay) (Entered: 02/26/2018)
02/26/2018   106    RESPONSE re 104 MOTION for Sanctions filed by LAWRENCE DENNEY,
                    BOB FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, C.L. OTTER, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN. (Smith, Clay) (Entered:
                    02/26/2018)
02/26/2018   107    Memorandum in opposition to re 102 MOTION to Stay MOTION for Judicial
                    Notice of Forthcoming Judicial Decision in Related Case, 104 MOTION for
                    Sanctions filed by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES HOUSE OF REPRESENTATIVES,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES SENATE FROM
                    THE 50 STATES THAT HAVE BEEN SEATED AT THE ONE HUNDRED
                    FIFTEENTH CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL
                    RYAN, DONALD J. TRUMP, UNITED STATES HOUSE OF
                    REPRESENTATIVES, UNITED STATES SENATE. (Attachments: # 1
                    Certificate of Service)(Walker, Johnny) (Entered: 02/26/2018)
03/02/2018   108    Consent MOTION for Extension of Time to File Response/Reply as to 97
                    MOTION to Amend/Correct 4 Amended Complaint by DAVID S.
                    FERRIERO, KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES HOUSE OF REPRESENTATIVES, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES SENATE FROM THE 50 STATES
                    THAT HAVE BEEN SEATED AT THE ONE HUNDRED FIFTEENTH
                    CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL RYAN,
                    DONALD J. TRUMP, UNITED STATES HOUSE OF REPRESENTATIVES,
                    UNITED STATES SENATE (Attachments: # 1 Text of Proposed Order, # 2
                    Certificate of Service)(Walker, Johnny) (Entered: 03/02/2018)
03/02/2018   109    ORDER GRANTING 108 Consent Motion for Extension of Time. Signed by
                    Judge Colleen Kollar−Kotelly on 3/2/2018. (lcckk3) (Entered: 03/02/2018)
03/02/2018   110    REPLY to opposition to motion re 102 MOTION to Stay MOTION for Judicial
                    Notice of Forthcoming Judicial Decision in Related Case, 104 MOTION for
                    Sanctions filed by EUGENE MARTIN LAVERGNE. (td) (Entered:
                    03/05/2018)
03/05/2018   111    Memorandum in opposition to re 97 MOTION to Amend/Correct 4 Amended
                    Complaint filed by DAVID S. FERRIERO, KAREN L. HAAS, INDIVIDUAL
                    MEMBERS OF THE UNITED STATES HOUSE OF REPRESENTATIVES,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES SENATE FROM
                    THE 50 STATES THAT HAVE BEEN SEATED AT THE ONE HUNDRED
                    FIFTEENTH CONGRESS, MICHAEL R. PENCE, WILBUR ROSS, PAUL

                                                                                               56
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 57 of 82



                    RYAN, DONALD J. TRUMP, UNITED STATES HOUSE OF
                    REPRESENTATIVES, UNITED STATES SENATE. (Attachments: # 1
                    Certificate of Service)(Walker, Johnny) (Entered: 03/05/2018)
03/05/2018   112    RESPONSE re 97 MOTION to Amend/Correct 4 Amended Complaint filed by
                    LAWRENCE DENNEY, BOB FERGUSON, IDAHO STATE HOUSE
                    REPRESENTATIVES, IDAHO STATE SENATE, JAY INSLEE, C.L.
                    OTTER, LAWRENCE WASDEN, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN. (Even, Jeffrey) (Entered:
                    03/05/2018)
03/23/2018   113    NOTICE of Lack of Subject Matter Jurisdiction Pursuant to FRCP 12(h)(3) by
                    MARK BAIRD, STEVEN BAIRD, CINDY BROWN, WIN CARPENTER,
                    CITIZENS FOR FAIR REPRESENTATION, TANYA NEMCIK, TERRY
                    RAPOZA re 111 Memorandum in Opposition,, (Attachments: # 1 Declaration,
                    # 2 Exhibit)(Stafne, Scott) (Entered: 03/23/2018)
04/04/2018   114    NOTICE of Related Decision by DAVID S. FERRIERO, KAREN L. HAAS,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE
                    (Attachments: # 1 Exhibit A: Order, LaVergne v. Bryson, No. 11−7117 (D.N.J.
                    Apr. 2, 2018), # 2 Certificate of Service)(Walker, Johnny) (Entered:
                    04/04/2018)
04/20/2018   115    MOTION Joint Request for Immediate Telephonic Case Management &
                    Scheduling Conference before the full 3 judge court with all parties by MARK
                    BAIRD, STEVEN BAIRD, CINDY BROWN, WIN CARPENTER,
                    CITIZENS FOR FAIR REPRESENTATION, TANYA NEMCIK, TERRY
                    RAPOZA (Attachments: # 1 Declaration Eugene Martin LaVergne, # 2
                    Declaration Scott E. Stafne, # 3 Exhibit 1 to Declaration of Scott E. Stafne, # 4
                    Certificate of Service)(Stafne, Scott) (Entered: 04/20/2018)
04/23/2018   116    AFFIDAVIT (Verification and Declaration) pursuant to 28 U.S.C. 1746 and
                    L.Cv.R.11.1(2) by EUGENE MARTIN LAVERGNE; "Let this be filed"
                    signed 4/23/18 by Judge C. Kollar−Kotelly (td) (Entered: 04/25/2018)
04/23/2018   117    MOTION for Hearing Schedule All Pending Motions for Oral Argument and
                    Disposition by EUGENE MARTIN LAVERGNE; "Let this be filed" signed
                    4/23/18 by Judge C. Kollar−Kotelly (td) (Entered: 04/25/2018)
04/27/2018   118    NOTICE of Appearance and Substitution by Brian Vernon Church on behalf of
                    LAWRENCE DENNEY, IDAHO STATE HOUSE REPRESENTATIVES,
                    IDAHO STATE SENATE, C.L. OTTER, LAWRENCE WASDEN,
                    LAWRENCE G. WASDEN (Church, Brian) Modified event title on 4/30/2018
                    (znmw). (Entered: 04/27/2018)
05/03/2018   119    NOTICE of Appearance by Julie Elisabeth Green on behalf of CHARLIE
                    BAKER, WILLIAM FRANCIS GALVIN, MAURA HEALEY,
                    MASSACHUSETTS STATE HOUSE OF REPRESENTATIVES(160
                    Representatives), MASSACHUSETTS STATE SENATE(40 State Senators),
                                                                                                        57
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 58 of 82



                    MASSACHUSETTS STATE SENATE (Green, Julie) (Entered: 05/03/2018)
05/04/2018   120    Memorandum in opposition to re 115 MOTION Joint Request for Immediate
                    Telephonic Case Management & Scheduling Conference before the full 3
                    judge court with all parties , 117 MOTION for Hearing filed by LAWRENCE
                    DENNEY, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO STATE
                    SENATE, C.L. OTTER, LAWRENCE WASDEN, LAWRENCE G.
                    WASDEN. (Attachments: # 1 Text of Proposed Order Proposed order)(Church,
                    Brian) (Entered: 05/04/2018)
05/10/2018   121    ORDER DENYING Plaintiff Eugene Martin Lavergne and Scott E. Stafne,
                    Esq.'s 115 Joint Request for an Immediate Telephone Case Management and
                    Scheduling Conference Before the Full Three Judge Court with all Parties, and
                    Plaintiff Lavergne's 117 Request to Schedule all Pending Motions for Oral
                    Argument and Disposition. The Clerk of the Court shall mail a copy of this
                    Order to Plaintiffs' addresses of record. Signed by Judge Colleen
                    Kollar−Kotelly on 5/10/2018. (lcckk3) (Entered: 05/10/2018)
05/10/2018   122    RESPONSE re 115 MOTION Joint Request for Immediate Telephonic Case
                    Management & Scheduling Conference before the full 3 judge court with all
                    parties , 117 MOTION for Hearing filed by MARK BAIRD, STEVEN
                    BAIRD, CINDY BROWN, WIN CARPENTER, CITIZENS FOR FAIR
                    REPRESENTATION, TANYA NEMCIK, TERRY RAPOZA. (Attachments: #
                    1 Declaration Scott E. Stafne, # 2 Certificate of Service)(Stafne, Scott)
                    (Entered: 05/10/2018)
05/31/2018   123    MOTION for CM/ECF Password, MOTION for Orders under 28 U.S.C.
                    2284(b)(3) and 28 U.S.C. 1657 by EUGENE MARTIN LAVERGNE (ztd)
                    (Entered: 06/04/2018)
06/06/2018   124    ORDER DENYING Plaintiff's 123 Motions. The Clerk of the Court shall mail
                    a copy of this Order to Plaintiffs' addresses of record. Signed by Judge Colleen
                    Kollar−Kotelly on 6/6/2018. (lcckk3) (Entered: 06/06/2018)
06/11/2018   125    NOTICE OF DIRECT APPEAL TO THE UNITED STATES SUPREME
                    COURT as to 124 Order on Motion for CM/ECF Password, Order on Motion
                    for Order by STEVEN BAIRD, CINDY BROWN, WIN CARPENTER,
                    CITIZENS FOR FAIR REPRESENTATION, TANYA NEMCIK, MARK
                    BAIRD, TERRY RAPOZA. Filing fee $ 505, receipt number 0090−5526954.
                    Fee Status: Fee Paid. Parties have been notified. (Attachments: # 1 Certificate
                    of Service)(Stafne, Scott) Modified on 6/11/2018 to edit Court (zrdj). (Entered:
                    06/11/2018)
06/11/2018   126    NOTICE OF DIRECT APPEAL TO THE UNITED STATES SUPREME
                    COURT by EUGENE MARTIN LAVERGNE re 124 Order on Motion for
                    CM/ECF Password, Order on Motion for Order (ztd) (Entered: 06/13/2018)
09/06/2018   127    MEMORANDUM OPINION AND ORDER GRANTING Defendants'
                    Motions to Dismiss the Claims of Eugene Martin LaVergne 64 , 65 ;
                    DENYING Plaintiff Eugene Martin LaVergne's Rule 60(b) Motion 70 ; and
                    DENYING Plaintiff Eugene Martin LaVergne's Motion for Sanctions 104 .
                    The Clerk of the Court shall mail a copy of this Memorandum Opinion and
                    Order to Plaintiffs' addresses of record. Signed by Judge Cornelia T.L. Pillard,
                    Judge Colleen Kollar−Kotelly, and Judge Randolph D. Moss on 9/6/2018.
                    (lcrdm1, ) Modified on 9/7/2018 to change document type to opinion (kt).
                                                                                                       58
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 59 of 82



                    (Entered: 09/06/2018)
09/07/2018   128    ORDER granting 96 Motion to Take Judicial Notice; granting 99 Motion to
                    Take Judicial Notice. The Clerk of the Court shall mail a copy of this Order to
                    Plaintiffs' addresses of record. Signed by Judge Cornelia T.L. Pillard, Judge
                    Colleen Kollar−Kotelly, and Judge Randolph D. Moss on 9/07/2018. (lcckk3)
                    (Entered: 09/07/2018)
09/07/2018   129    ORDER granting 97 Motion to Amend/Correct. The Clerk of the Court shall
                    mail a copy of this Order to Plaintiffs' addresses of record. Signed by Judge
                    Cornelia T.L. Pillard, Judge Colleen Kollar−Kotelly, and Judge Randolph D.
                    Moss on 9/07/2018. (lcckk3) (Entered: 09/07/2018)
09/13/2018   131    NOTICE of Direct Appeal to the United States Supreme Court from this
                    Three−Judge District Court's Denial of Plaintiff's Application for Permanent
                    Injunctive Relief by EUGENE MARTIN LAVERGNE (ztd) (Entered:
                    09/17/2018)
09/15/2018   130    ORDER DENYING WITHOUT PREJUDICE 72 Motion to Intervene. The
                    Clerk of the Court shall mail a copy of this Order to Plaintiffs' addresses of
                    record. Signed by Judge Cornelia T.L. Pillard, Judge Colleen Kollar−Kotelly,
                    and Judge Randolph D. Moss on 9−14−2018. (lcckk3) (Entered: 09/15/2018)
09/17/2018   132    ORDER The Clerk of the Court shall mail a copy of this Order to Plaintiffs'
                    addresses of record. Signed by Judge Cornelia T.L. Pillard, Judge Colleen
                    Kollar−Kotelly, and Judge Randolph D. Moss on 9−17−2018. (lcckk3)
                    (Entered: 09/17/2018)
09/17/2018          Set/Reset Deadlines: Federal Defendants' and State Defendants' Motion due by
                    10/17/2018. Response due by 11/16/2018. Reply due by 12/1/2018. (dot)
                    (Entered: 09/19/2018)
09/18/2018   133    MOTION for Reconsideration re 127 Order on Motion to Dismiss,,,,,, Order on
                    Motion for Miscellaneous Relief,,, Order on Motion for Sanctions,, by
                    EUGENE MARTIN LAVERGNE (Attachments: # 1 Memorandum in Support,
                    # 2 Declaration, # 3 Text of Proposed Order); ("Leave to file granted by three
                    judge panel" signed by Judge C. Kollar−Kotelly on 9/18/18)(ztd) (Entered:
                    09/20/2018)
09/20/2018   134    NOTICE of Appearance by Scott E. Stafne on behalf of ALLEN J. CANNON,
                    FREDERICK JOHN LAVERGNE, LEONARD P. MARSHALL, SCOTT
                    NEUMAN (Stafne, Scott) (Entered: 09/20/2018)
09/20/2018   135    MOTION for Preliminary Injunction and Summary Judgement by ALLEN J.
                    CANNON, FREDERICK JOHN LAVERGNE, LEONARD P. MARSHALL
                    (Attachments: # 1 Memorandum in Support Memorandum of Points and
                    Authorities, # 2 Statement of Facts, # 3 Text of Proposed Order, # 4 Text of
                    Proposed Order, # 5 Declaration, # 6 Exhibit A, # 7 Exhibit B & C, # 8 Exhibit
                    D, # 9 Exhibit E & F, # 10 Exhibit G − part 1, # 11 Exhibit G − part 2, # 12
                    Exhibit G − part 3, # 13 Exhibit G − part 4, # 14 Exhibit G − part 5, # 15
                    Exhibit H, I & J, # 16 Certificate of Service)(Stafne, Scott). Added MOTION
                    for Summary Judgment, MOTION for Permanent Injunction on 9/21/2018
                    (ztd). (Entered: 09/20/2018)
09/25/2018   136

                                                                                                      59
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 60 of 82



                    MOTION to Consolidate Consideration, MOTION for Extension of Time to
                    File Response/Reply to preliminary injunction motion (ECF doc. 135),
                    MOTION to Hold in Abeyance motion for summary judgment and request for
                    permanent injunctive relief (ECF doc. 135) by LAWRENCE DENNEY,
                    IDAHO STATE HOUSE REPRESENTATIVES, IDAHO STATE SENATE,
                    C.L. OTTER, LAWRENCE WASDEN, LAWRENCE G. WASDEN
                    (Attachments: # 1 Text of Proposed Order Proposed order)(Church, Brian)
                    Modified on 9/26/2018 (ztd). (Entered: 09/25/2018)
09/25/2018          MINUTE ORDER. The Court is in receipt of Defendants' 136 Motion to
                    Consolidate Consideration of the Preliminary Injunction Motion with Motions
                    to Dismiss, and to Hold in Abeyance the Summary Judgment Motion and its
                    Request for Permanent Injunctive Relief. The Court ORDERS Plaintiffs to file
                    an expedited Response to Defendants' 136 Motion by SEPTEMBER 26, 2018
                    at 12:00 p.m. as Defendants' Response to Plaintiffs' 135 Motion for a
                    Preliminary Injunction is currently due on SEPTEMBER 27, 2018. Signed by
                    Judge Cornelia T.L. Pillard, Judge Colleen Kollar−Kotelly, and Judge
                    Randolph D. Moss on 9−25−2018. (lcckk3) (Entered: 09/25/2018)
09/26/2018   137    RESPONSE re 136 MOTION for Extension of Time to File Response/Reply to
                    preliminary injunction motion (ECF doc. 135) MOTION to Hold in Abeyance
                    motion for summary judgment and request for permanent injunctive relief
                    (ECF doc. 135) MOTION for Briefing Schedule for responses to preliminary
                    injunction motion (ECF doc. 135) MOTION consolidate consideration, and
                    hold in abeyance , 135 MOTION for Preliminary Injunction and Summary
                    Judgement MOTION for Summary Judgment MOTION for Permanent
                    Injunction filed by ALLEN J. CANNON, FREDERICK JOHN LAVERGNE,
                    LEONARD P. MARSHALL. (Attachments: # 1 Declaration Scott E. Stafne, #
                    2 Certificate of Service)(Stafne, Scott) (Entered: 09/26/2018)
09/26/2018   138    ORDER GRANTING DEFENDANTS' 136 Motion. Signed by Judge Cornelia
                    T.L. Pillard, Judge Colleen Kollar−Kotelly, and Judge Randolph D. Moss on
                    9−26−2018. (lcckk3) (Entered: 09/26/2018)
09/27/2018          Set/Reset Deadlines: Defendants to respond to Plaintiffs motion for a
                    preliminary injunction on 10/17/2018; Plaintiffs to file a reply in support of
                    their preliminary injunction on 11/16/2018. (kt) (Entered: 09/27/2018)
10/02/2018   139    Memorandum in opposition to re 133 MOTION for Reconsideration re 127
                    Order on Motion to Dismiss,,,,,, Order on Motion for Miscellaneous Relief,,,
                    Order on Motion for Sanctions,, filed by DAVID S. FERRIERO, KAREN L.
                    HAAS, INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE.
                    (Attachments: # 1 Certificate of Service)(Walker, Johnny) (Entered:
                    10/02/2018)
10/02/2018   140    Memorandum in opposition to re 133 MOTION for Reconsideration re 127
                    Order on Motion to Dismiss,,,,,, Order on Motion for Miscellaneous Relief,,,
                    Order on Motion for Sanctions,, filed by LAWRENCE DENNEY, IDAHO
                    STATE HOUSE REPRESENTATIVES, IDAHO STATE SENATE, C.L.
                                                                                                     60
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 61 of 82



                    OTTER, LAWRENCE WASDEN, LAWRENCE G. WASDEN. (Attachments:
                    # 1 Text of Proposed Order Proposed order)(Church, Brian) (Entered:
                    10/02/2018)
10/17/2018   141    MOTION to Dismiss for Lack of Jurisdiction by DAVID S. FERRIERO,
                    KAREN L. HAAS, INDIVIDUAL MEMBERS OF THE UNITED STATES
                    HOUSE OF REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE
                    UNITED STATES SENATE FROM THE 50 STATES THAT HAVE BEEN
                    SEATED AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL
                    R. PENCE, WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED
                    STATES HOUSE OF REPRESENTATIVES, UNITED STATES SENATE
                    (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed Order, # 3
                    Certificate of Service)(Walker, Johnny) (Entered: 10/17/2018)
10/17/2018   142    Memorandum in opposition to re 135 MOTION for Preliminary Injunction and
                    Summary Judgement MOTION for Summary Judgment MOTION for
                    Permanent Injunction filed by DAVID S. FERRIERO, KAREN L. HAAS,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE.
                    (Attachments: # 1 Certificate of Service)(Walker, Johnny) (Entered:
                    10/17/2018)
10/17/2018   143    RESPONSE re 135 MOTION for Preliminary Injunction and Summary
                    Judgement MOTION for Summary Judgment MOTION for Permanent
                    Injunction filed by GREG ABBOTT, LAWRENCE DENNEY, BOB
                    FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, LISA MADIGAN, C.L. OTTER,
                    ROLANDO PABLOS, KEN PAXTON, TEXAS STATE HOUSE OF
                    REPRESENTATIVES, TEXAS STATE SENATE, LAWRENCE WASDEN,
                    LAWRENCE G. WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, KIM WYMAN.
                    (Even, Jeffrey) (Entered: 10/17/2018)
10/17/2018   144    MOTION to Dismiss by GREG ABBOTT, LAWRENCE DENNEY, BOB
                    FERGUSON, IDAHO STATE HOUSE REPRESENTATIVES, IDAHO
                    STATE SENATE, JAY INSLEE, LISA MADIGAN, C.L. OTTER,
                    ROLANDO PABLOS, KEN PAXTON, TEXAS STATE HOUSE OF
                    REPRESENTATIVES, TEXAS STATE SENATE, LAWRENCE WASDEN,
                    LAWRENCE G. WASDEN, WASHINGTON STATE HOUSE OF
                    REPRESENTATIVES, WASHINGTON STATE SENATE, KIM WYMAN
                    (Even, Jeffrey) (Entered: 10/17/2018)
10/17/2018   145    MEMORANDUM re 144 MOTION to Dismiss filed by KEN PAXTON, KIM
                    WYMAN, LAWRENCE DENNEY, LISA MADIGAN, LAWRENCE G.
                    WASDEN, WASHINGTON STATE SENATE, BOB FERGUSON, GREG
                    ABBOTT, IDAHO STATE SENATE, C.L. OTTER, IDAHO STATE HOUSE
                    REPRESENTATIVES, LAWRENCE WASDEN, JAY INSLEE, TEXAS
                    STATE HOUSE OF REPRESENTATIVES, WASHINGTON STATE HOUSE
                    OF REPRESENTATIVES, TEXAS STATE SENATE, ROLANDO PABLOS

                                                                                               61
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 62 of 82



                    by GREG ABBOTT, LAWRENCE DENNEY, BOB FERGUSON, IDAHO
                    STATE HOUSE REPRESENTATIVES, IDAHO STATE SENATE, JAY
                    INSLEE, LISA MADIGAN, C.L. OTTER, ROLANDO PABLOS, KEN
                    PAXTON, TEXAS STATE HOUSE OF REPRESENTATIVES, TEXAS
                    STATE SENATE, LAWRENCE WASDEN, LAWRENCE G. WASDEN,
                    WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN. (Even, Jeffrey) (Entered:
                    10/17/2018)
10/17/2018   146    MOTION to Dismiss by ANDY BESHEAR, VIRGINIA STATE SENATE,
                    VIRGINIA HOUSE OF DELEGATES, KELLY THOMMASSON, DENISE
                    W. MERRILL TERRY MCAULIFFE, DANIEL P. MALLOY, KENTUCKY
                    STATE SENATE KENTUCKY STATE HOUSE OF REPRESENTATIVES,
                    GEORGE JEPSEN, MARK HERRING, ALISON LUNGERGAN GRIMES,
                    CONNECTICUT STATE SENATE, CONNECTICUT STATE HOUSE OF
                    REPRESENTATIVES, MATT BEVIN (Attachments: # 1 Text of Proposed
                    Order)(Dutta, Shandeep) Modified to add filers per counsel on 10/19/2018
                    (ztd). (Entered: 10/17/2018)
10/17/2018   147    MOTION Joinder in ECF Nos. 143, 144, & 145 re 143 Response to motion,,
                    144 MOTION to Dismiss , 145 Memorandum,,, by CHARLIE BAKER,
                    TERRY BRANSTAD, JIM CONDOS, MIKE DEWINE, TJ DONOVAN,
                    BOB FERGUSON, JOHN A. GALE, WILLIAM FRANCIS GALVIN,
                    NELLIE M. GORBEA, MARK HAMMOND, MAURA HEALEY, JON
                    HUSTED, JAY INSLEE, IOWA STATE HOUSE OF REPRESENTATIVES,
                    IOWA STATE SENATE, RUTH JOHNSON, JOHN KASICH, PETER F.
                    KILMARTIN, DOUG LA FOLLETTE, HENRY MCMASTER, JOHN H.
                    MERRILL, TOM MILLER, NEBRASKA UNICAMERAL STATE
                    LEGISLATURE, OHIO STATE HOUSE OF REPRESENTATIVES, OHIO
                    STATE SENATE, PAUL D. PATE, DOUG PETERSON, GINA
                    RAIMONDO, RHODE ISLAND STATE HOUSE OF REPRESENTATIVES,
                    RHODE ISLAND STATE SENATE, PETE RICKETTS, BRAD SCHIMEL,
                    BILL SCHULTTE, PHILIP B. SCOTT, RICK SNYDER, SOUTH
                    CAROLINA STATE HOUSE OF REPRESENTATIVES, SOUTH
                    CAROLINA STATE SENATE, LUTHER J. STRANGE, VERMONT STATE
                    HOUSE OF REPRESENTATIVES, VERMONT STATE SENATE, SCOTT
                    WALKER, WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, ALAN WILSON, WISCONSIN STATE
                    HOUSE OF REPRESENTATIVES, WISCONSIN STATE SENATE, KIM
                    WYMAN (Even, Jeffrey) (Entered: 10/17/2018)
10/17/2018   148    NOTICE of Proposed Orders for ECF Nos. 143, 144, 145 & 147 re 143
                    Response to motion,, 144 MOTION to Dismiss , 147 MOTION Joinder in ECF
                    Nos. 143, 144, & 145 re 143 Response to motion,, 144 MOTION to Dismiss ,
                    145 Memorandum,,, , 145 Memorandum,,, by BOB FERGUSON, JAY
                    INSLEE, WASHINGTON STATE HOUSE OF REPRESENTATIVES,
                    WASHINGTON STATE SENATE, KIM WYMAN (Attachments: # 1 Text of
                    Proposed Order, # 2 Text of Proposed Order)(Even, Jeffrey) Modified text on
                    10/18/2018 (ztd). (Entered: 10/17/2018)
11/16/2018   149    RESPONSE re 144 MOTION to Dismiss , 148 MOTION Proposed Orders for
                    ECF Nos. 143, 144, 145 & 147 re 143 Response to motion,, 144 MOTION to
                    Dismiss , 147 MOTION Joinder in ECF Nos. 143, 144, & 145 re 143 Response

                                                                                                  62
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 63 of 82



                    to motion,, 144 MOTION to Dismiss , 145 , 147 MOTION Joinder in ECF
                    Nos. 143, 144, & 145 re 143 Response to motion,, 144 MOTION to Dismiss ,
                    145 Memorandum,,, , 135 MOTION for Preliminary Injunction and Summary
                    Judgement MOTION for Summary Judgment MOTION for Permanent
                    Injunction, 146 MOTION to Dismiss , 141 MOTION to Dismiss for Lack of
                    Jurisdiction Plaintiffs' Response to Motion to Dismiss and Request for Judicial
                    Notice filed by ALLEN J. CANNON. (Attachments: # 1 Request for Judicial
                    Notice)(Stafne, Scott) (Entered: 11/16/2018)
11/19/2018   150    SUPREME COURT ORDER as to 125 Notice of Appeal to the Supreme Court
                    of the United States, filed by CITIZENS FOR FAIR REPRESENTATION,
                    TANYA NEMCIK, WIN CARPENTER, MARK BAIRD, CINDY BROWN,
                    STEVEN BAIRD, TERRY RAPOZA (ztd) Modified on 12/12/2018 (zrdj).
                    (Entered: 11/27/2018)
11/30/2018   151    REPLY to opposition to motion re 141 MOTION to Dismiss for Lack of
                    Jurisdiction filed by DAVID S. FERRIERO, KAREN L. HAAS,
                    INDIVIDUAL MEMBERS OF THE UNITED STATES HOUSE OF
                    REPRESENTATIVES, INDIVIDUAL MEMBERS OF THE UNITED
                    STATES SENATE FROM THE 50 STATES THAT HAVE BEEN SEATED
                    AT THE ONE HUNDRED FIFTEENTH CONGRESS, MICHAEL R. PENCE,
                    WILBUR ROSS, PAUL RYAN, DONALD J. TRUMP, UNITED STATES
                    HOUSE OF REPRESENTATIVES, UNITED STATES SENATE. (Walker,
                    Johnny) (Entered: 11/30/2018)
11/30/2018   152    REPLY to opposition to motion re 144 MOTION to Dismiss , 147 MOTION
                    Joinder in ECF Nos. 143, 144, & 145 re 143 Response to motion,, 144
                    MOTION to Dismiss , 145 Memorandum,,, , 146 MOTION to Dismiss filed by
                    GREG ABBOTT, CHARLIE BAKER, ANDY BESHEAR, MATT BEVIN,
                    TERRY BRANSTAD, JIM CONDOS, CONNECTICUT STATE HOUSE OF
                    REPRESENTATIVES, CONNECTICUT STATE SENATE, LAWRENCE
                    DENNEY, MIKE DEWINE, TJ DONOVAN, BOB FERGUSON, JOHN A.
                    GALE, WILLIAM FRANCIS GALVIN, NELLIE M. GORBEA, ALISON
                    LUNDERGAN GRIMES, MARK HAMMOND, MAURA HEALEY, MARK
                    HERRING, JON HUSTED, IDAHO STATE HOUSE REPRESENTATIVES,
                    IDAHO STATE SENATE, JAY INSLEE, IOWA STATE HOUSE OF
                    REPRESENTATIVES, IOWA STATE SENATE, GEORGE JEPSEN, RUTH
                    JOHNSON, JOHN KASICH, KENTUCKY STATE HOUSE OF
                    REPRESENTATIVES, KENTUCKY STATE SENATE, PETER F.
                    KILMARTIN, DOUG LA FOLLETTE, LISA MADIGAN, DANIEL P.
                    MALLOY, TERRY MCAULIFFE, HENRY MCMASTER, DENISE W.
                    MERRILL, JOHN H. MERRILL, TOM MILLER, NEBRASKA
                    UNICAMERAL STATE LEGISLATURE, OHIO STATE HOUSE OF
                    REPRESENTATIVES, OHIO STATE SENATE, C.L. OTTER, ROLANDO
                    PABLOS, PAUL D. PATE, KEN PAXTON, DOUG PETERSON, GINA
                    RAIMONDO, RHODE ISLAND STATE HOUSE OF REPRESENTATIVES,
                    RHODE ISLAND STATE SENATE, SOUTH CAROLINA STATE HOUSE
                    OF REPRESENTATIVES, SOUTH CAROLINA STATE SENATE, LUTHER
                    J. STRANGE, TEXAS STATE HOUSE OF REPRESENTATIVES, TEXAS
                    STATE SENATE, KELLY THOMASSON, VERMONT STATE HOUSE OF
                    REPRESENTATIVES, VERMONT STATE SENATE, VIRGINIA HOUSE
                    OF DELEGATES, VIRGINIA STATE SENATE, SCOTT WALKER,
                    LAWRENCE WASDEN, LAWRENCE G. WASDEN, WASHINGTON
                                                                                                      63
Case 1:17-cv-00793-CKK-CP-RDM Document 157 Filed 01/31/19 Page 64 of 82



                       STATE HOUSE OF REPRESENTATIVES, WASHINGTON STATE
                       SENATE, ALAN WILSON, WISCONSIN STATE HOUSE OF
                       REPRESENTATIVES, WISCONSIN STATE SENATE, KIM WYMAN.
                       (Church, Brian) (Entered: 11/30/2018)
12/07/2018   153       US SUPREME COURT JUDGMENT as to 125 Notice of Appeal to the
                       Federal Circuit, filed by CITIZENS FOR FAIR REPRESENTATION,
                       TANYA NEMCIK, WIN CARPENTER, MARK BAIRD, CINDY BROWN,
                       STEVEN BAIRD, TERRY RAPOZA (zrdj) (Entered: 12/12/2018)
01/02/2019   154   75 MEMORANDUM OPINION AND ORDER denying Plaintiff's Motion for
                      Reconsideration, Dkt. 133 . The Clerk of the Court shall mail a copy of this
                      Memorandum Opinion and Order to Plaintiff's address of record. Signed by
                      Judge Cornelia T.L. Pillard, Judge Colleen Kollar−Kotelly, and Judge
                      Randolph D. Moss on 1/2/2019. (lcrdm1, ) (Entered: 01/02/2019)
01/04/2019   155       NOTICE OF SUBSTITUTION OF COUNSEL by Scott Allen Mertens on
                       behalf of RUTH JOHNSON, MICHIGAN STATE HOUSE OF
                       REPRESENTATIVES, MICHIGAN STATE SENATE, BILL SCHULTTE,
                       RICK SNYDER Substituting for attorney Denise C. Barton (Mertens, Scott)
                       (Entered: 01/04/2019)
01/31/2019   156   65 NOTICE OF APPEAL as to 154 Order on Motion for Reconsideration, by
                      EUGENE MARTIN LAVERGNE. Filing fee $ 505, receipt number
                      4616096516. Fee Status: Fee Paid. Parties have been notified. (ztd) (Entered:
                      01/31/2019)




                                                                                                      64
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page65
                                                               1 of
                                                                  of10
                                                                     82




                                                                          65
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page66
                                                               2 of
                                                                  of10
                                                                     82




                                                                          66
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page67
                                                               3 of
                                                                  of10
                                                                     82




                                                                          67
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page68
                                                               4 of
                                                                  of10
                                                                     82




                                                                          68
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page69
                                                               5 of
                                                                  of10
                                                                     82




                                                                          69
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page70
                                                               6 of
                                                                  of10
                                                                     82




                                                                          70
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page71
                                                               7 of
                                                                  of10
                                                                     82




                                                                          71
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page72
                                                               8 of
                                                                  of10
                                                                     82




                                                                          72
Case
Case1:17-cv-00793-CKK-CP-RDM
     1:17-cv-00793-CKK-CP-RDM Document
                              Document157
                                       156 Filed
                                           Filed01/31/19
                                                 01/31/19 Page
                                                          Page73
                                                               9 of
                                                                  of10
                                                                     82




                                                                          73
Case 1:17-cv-00793-CKK-CP-RDM Document 157
                                       156 Filed 01/31/19 Page 74
                                                               10 of 82
                                                                     10




                                                                          74
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page75
                                                                     1 of 8
                                                                          82



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 EUGENE MARTIN LAVERGNE, et al.,

                Plaintiffs,

        v.                                            Civil Action No. 17-793-CKK-CP-RDM

 UNITED STATES HOUSE OF
 REPRESENTATIVES, et al.,

                Defendants.


                          MEMORANDUM OPINION AND ORDER

       Eugene Martin LaVergne (“LaVergne”) originally brought this action along with four co-

plaintiffs. LaVergne, however, faced a hurdle his co-plaintiffs did not: he had previously

brought, litigated, and lost essentially the same case before the United States District Court for

the District of New Jersey. See LaVergne v. Bryson, No. 11-7117, 2011 WL 13192893 (D.N.J.

Dec. 16, 2011). Unsurprisingly, Defendants moved to dismiss LaVergne’s claims on grounds of

collateral estoppel. ECF No. 64; ECF No. 65. Agreeing that LaVergne’s claims were barred as

a matter of issue preclusion, this Court granted Defendants’ motions and dismissed LaVergne

from the case. ECF No. 127.

       Not ready to concede, LaVergne now returns to this Court, arguing that the Court’s order

dismissing him from the action was “entered without authority or jurisdiction” and, accordingly,

is “a nullity.” ECF No. 133. The Court lacked jurisdiction, in his view, because it had

previously denied without prejudice his motion for summary judgment, and he had appealed that

denial to the United States Supreme Court, purportedly divesting this Court of jurisdiction. Id.




                                                                                                     75
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page76
                                                                     2 of 8
                                                                          82



On that theory, he argues that the Court should vacate its prior order pursuant to Federal Rule of

Civil Procedure 60(b)(4) and restore his claims. Id.

       As explained below, LaVergne is incorrect that an interlocutory appeal of the denial of a

motion for summary judgment—particularly a denial entered without prejudice and only for the

purpose of managing the sequence in which the Court proposed to consider the parties’

arguments—divests a district court of jurisdiction. The Court will, accordingly, DENY

LaVergne’s motion for reconsideration.

                                      I.   BACKGROUND

       LaVergne and his co-plaintiffs brought this action on April 28, 2017, ECF No. 1, and

filed an amended complaint on May 9, 2017, ECF No. 4. The Court extended Plaintiffs’ time to

effect service until October 6, 2017 and set a telephonic status conference for October 20, 2017

“to set a schedule for proceedings in th[e] matter.” ECF No. 38. As required by Court order, see

ECF No. 44, Defendants filed a notice on October 19, 2017 identifying the dispositive motions

that they intended to file before answering the amended complaint. ECF No. 45. Among those

motions, Defendants indicated that they intended to move to dismiss “some or all of . . .

LaVergne’s claims based on” collateral estoppel. Id. Then, immediately prior to the scheduling

conference, LaVergne (apparently without his co-plaintiffs) filed a motion for summary

judgment. ECF No. 54.

       After the telephonic status conference, Judge Kollar-Kotelly entered an order on behalf of

the three-judge court addressing the efficient management of the case. ECF No. 51. That order

directed that the Defendants file their motions to dismiss LaVergne’s claims on grounds of

collateral estoppel on or before November 13, 2017 and specified that Defendants could “file

additional dispositive motions raising other grounds for dismissing Plaintiffs’ complaint by no



                                                 2

                                                                                                     76
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page77
                                                                     3 of 8
                                                                          82



later than 30 days after the Court issues an order resolving the collateral estoppel issue.” Id.

Moreover, in light of the discussion at the telephonic conference and the schedule that the Court

set for threshold motions, Defendants requested that the Court “stay” their duty to respond to

LaVergne’s motion for summary judgment pending further order of the Court. ECF No. 60;

ECF No. 61. Rather than stay Defendants’ time to respond indefinitely, however, Judge Kollar-

Kotelly entered an order on behalf of the three-judge court denying LaVergne’s motion for

summary judgment without prejudice “to it being refiled at a later date if and when th[e] case

proceeds to a point where the Court considered the merits of Plaintiffs’ claims.” ECF No. 80.

       Five months later, LaVergne filed a motion—while Defendants’ motions to dismiss were

still pending—seeking, among other things, to set aside the order that Judge Kollar-Kotelly

entered denying without prejudice his summary judgment motion. ECF No. 123. On June 6,

2018, in an order signed by all three members of the three-judge court, the Court denied

LaVergne’s motion. ECF No. 124. As the Court explained, it denied LaVergne’s summary

judgment motion “without prejudice because, in an exercise of its discretion, the three-judge

panel determined that it would be more efficient to consider that motion at a later stage of th[e]

case after certain threshold, dispositive legal issues were resolved.” Id. The Court further noted

that, although the earlier order denying LaVergne’s motion for summary judgment was issued by

Judge Kollar-Kotelly, that order “represented the decision of the three-judge panel.” Id. Five

days later, LaVergne filed a “Notice of Direct Appeal to the United States Supreme Court,”

seeking review of the Court’s June 6 order denying his request to set aside the order previously

issued by Judge Kollar-Kotelly. ECF No. 126. LaVergne represents that he subsequently filed a

Jurisdictional Statement with the Supreme Court, and he attaches to the pending motion a letter




                                                  3

                                                                                                     77
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page78
                                                                     4 of 8
                                                                          82



from the Clerk of Supreme Court indicating that LaVergne’s appeal was docketed on September

6, 2018. ECF No. 133-2.

       The same day that LaVergne’s appeal was docketed in the Supreme Court, this Court

issued its decision granting Defendants’ motions to dismiss LaVergne’s claims on the ground of

issue preclusion. ECF No. 127. On November 5, 2018, the Supreme Court entered an order

dismissing LaVergne’s appeal “for want of jurisdiction.” ECF No. 153. That brings us to the

issue currently before this Court: LaVergne’s motion pursuant to Rule 60(b) to set aside this

Court’s order dismissing his claims, in which he argues that the Court lacked authority to issue

that order while his Supreme Court appeal was pending. ECF No. 133-1.

                                         II.   ANALYSIS

       Under Federal Rule of Civil Procedure 60(b), a district court may “relieve a party or its

legal representative from a final judgment, order, or proceeding” on one of six grounds. Fed. R.

Civ. P. 60(b). Here, LaVergne relies on Rule 60(b)(4), which permits a court to “relieve a party”

from an order or final judgment if “the judgment is void.” Fed. R. Civ. P. 60(b)(4); see also ECF

No. 133-1 at 8. Because the Court has not entered judgment in this matter—as to LaVergne or

any other party, see Fed. R. Civ. P. 54(b)—Rule 60(b)(4) is inapplicable in the present context.

The label assigned to LaVergne’s motion, however, is of little consequence because the Court

must in any event treat LaVergne’s motion as though it was “filed under Rule 54(b),” Cobell v.

Jewell, 802 F.3d 12, 25 (D.C. Cir. 2015), which permits courts to reconsider interlocutory orders

“at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights

and liabilities,” Fed. R. Civ. P. 54(b). Rule 54(b) “reflect[s] the ‘inherent power of the rendering

district court to afford such relief from interlocutory orders as justice requires.’” Cobell, 802

F.3d at 25 (quoting Greene v. Union Mut. Life Ins. Co. of Am., 764 F.2d 19, 22 (1st Cir. 1985)).



                                                  4

                                                                                                       78
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page79
                                                                     5 of 8
                                                                          82



Although district courts have substantial discretion to decide whether reconsideration is

warranted, the Court’s obligation “to secure the just, speedy, and inexpensive determination of

every action and proceeding,” Fed. R. Civ. P. 1, carries with it the obligation to ensure that there

is good cause to reopen a matter once resolved, see King v. U.S. Dep’t of Justice, 292 F. Supp. 3d

182, 188 (D.D.C. 2017). For present purposes, the Court is prepared to assume that, had it

dismissed LaVergne’s claims when it lacked jurisdiction to do so, good cause would exist to

reconsider that decision. That assumption is immaterial, however, because LaVergne has failed

to establish that this Court lacked jurisdiction.

       As a general rule, “[t]he filing of a notice of appeal, including an interlocutory appeal,

‘confers jurisdiction on the court of appeals [or Supreme Court] and divests the district court of

control over those aspects of the case involved in the appeal.’” United States v. DeFries, 129

F.3d 1293, 1302 (D.C. Cir. 1997) (quoting Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982) (per curiam)). That rule, however, is subject to “a few narrow exceptions,”

including circumstances in which “the defendant frivolously appeals . . . or takes an interlocutory

appeal from a non-appealable order.” Id. (citations omitted); see also Van Allen v. U.S. Dep’t of

Veterans Affairs, 925 F. Supp. 2d 119, 122 n.1 (D.D.C. 2013); 21 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 3950.5 (4th ed.) (“The weight of authority holds

that an appeal from a clearly non-appealable order fails to oust district court authority.”).

       The order that LaVergne sought to appeal here was the denial, without prejudice, of his

motion for summary judgment. As the Court made clear on multiple occasions, it did not reach

the merits of LaVergne’s motion but, rather, denied the motion as premature in light of the

threshold legal defenses Defendants planned to assert. ECF No. 80; ECF No. 124. In doing so,

the Court did not—by any stretch of the imagination—issue “an order granting or denying, after



                                                    5

                                                                                                       79
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page80
                                                                     6 of 8
                                                                          82



notice and hearing, an interlocutory or permanent injunction.” 28 U.S.C. § 1253. Indeed, even if

the Court had decided LaVergne’s motion for summary judgment on the merits, controlling

Supreme Court precedent establishes that § 1253 must “be narrowly construed” and that the only

“interlocutory orders [appealable] under § 1253” are “orders granting or denying a preliminary

injunction.” Goldstein v. Cox, 396 U.S. 472, 478 (1970). For that reason, the Supreme Court

concluded in Goldstein v. Cox that it lacked appellate jurisdiction to review an order denying a

motion for summary judgment. Id. at 475.

       The same conclusion follows here, but with even greater force. As explained above, this

Court never reached the merits of LaVergne’s motion and, instead, merely concluded that the

determination of threshold motions should come first. Nor can LaVergne plausibly contend that

he sought and was denied a preliminary injunction. His motion was captioned “Motion for

Summary Judgment;” it relied on Rule 56 (summary judgment) and made no mention of Rule

65(a) (preliminary injunctions); and it included no analysis of the preliminary injunction factors.

ECF No. 54. Likewise, LaVergne’s notice of appeal sought review of the Court’s order

purportedly denying his request for “Summary Judgment and Permanent Injunctive Relief on an

Expedited Basis” and, once again, included no reference to any form of preliminary relief. ECF

No. 125. And if any doubt remained, LaVergne’s current motion for reconsideration asserts in

bold, italicized, and underlined typeface that his motion sought “final injunctive relief.” ECF

133-1 at 3. Under Goldstein, it is settled that a plaintiff may not invoke § 1253 to appeal the

interlocutory denial of a claim for final injunctive relief. Goldstein, 396 U.S. at 478. LaVergne,

in other words, attempted to take “an interlocutory appeal from a non-appealable order.”

DeFries, 129 F.3d at 1302. The Supreme Court apparently reached this same conclusion, and

thus dismissed LaVergne’s appeal “for want of jurisdiction.” ECF No. 153.



                                                 6

                                                                                                      80
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page81
                                                                     7 of 8
                                                                          82



        It follows that this Court was never divested of jurisdiction and that, as a result, there is

no basis to reconsider its decision dismissing LaVergne’s claims. Any other conclusion,

moreover, would invite confusion and inefficiency. As the Supreme Court explained in

Goldstein, “[i]n the absence of clear and explicit authorization from Congress, piecemeal

appellate review is not favored.” 396 U.S. at 478. If LaVergne were correct and plaintiffs

appearing before three-judge courts were free not only to appeal the denial of a premature

motion for summary judgment but, by doing so, to divest the court of jurisdiction to resolve other

motions, the orderly and timely resolution of such cases would be frustrated. On LaVergne’s

theory, he could repeatedly move for summary judgment and, in effect, suspend the progress of

the litigation by filing a frivolous appeal each time the Court denied his motion, thereby forcing

the Court to adopt his preferred case management plan over that adopted by the Court. Such a

rule would subvert “the obligation of the courts ‘to secure the just, speedy, and inexpensive

determination of every action and proceeding,’” King, 292 F. Supp. 3d at 188 (quoting Fed. R.

Civ. P. 1), by allowing plaintiffs to wrest control of case management from the Court. For good

reason, that is not the law.

        One final point bears mention. The preceding analysis turns on the premise that

LaVergne improperly sought to appeal an interlocutory order denying his motion for summary

judgment. Had LaVergne moved for a preliminary injunction instead, and had this Court denied

that motion, LaVergne would have been entitled to appeal that decision pursuant to 28 U.S.C. §

1253. As explained above, he did not do so, and that resolves the issue. Yet, even if LaVergne

had moved for a preliminary injunction, the Court had denied that motion, and LaVergne had

appealed that decision, such an appeal still would not have divested this Court of jurisdiction to

resolve unrelated matters, including Defendants’ motions to dismiss LaVergne’s claims on



                                                   7

                                                                                                        81
  Case
   Case1:17-cv-00793-CKK-CP-RDM
        1:17-cv-00793-CKK-CP-RDM Document
                                  Document157
                                           154 Filed
                                                Filed01/31/19
                                                      01/02/19 Page
                                                                Page82
                                                                     8 of 8
                                                                          82



grounds of issue preclusion. Under long-settled doctrine, an appeal “from an interlocutory order

involving a preliminary injunction does not divest the district court [of] jurisdiction to proceed

with the merits of the case, absent a stay” from the appellate court. Jack’s Canoes & Kayaks,

LLC v. Nat’l Park Serv., 937 F. Supp. 2d 18, 26 (D.D.C. 2013) (citing Ex parte National

Enameling & Stamping Co., 201 U.S. 156, 162 (1906)); see also Marconi Wireless Co. v. United

States, 320 U.S. 1, 47 (1943). But, in any event, that is not what happened here.

       In short, LaVergne is mistaken that his improper appeal of the Court’s procedural denial

of his motion for summary judgment divested the Court of jurisdiction. Because that premise

forms the backbone—and, indeed, the entirety—of his motion for reconsideration, his motion

necessarily falls with the premise.

                                         CONCLUSION

       For the foregoing reasons, LaVergne’s motion to reconsider, ECF No. 133, is hereby

DENIED.

       SO ORDERED.



                                                      /s/ Cornelia T.L. Pillard
                                                      CORNELIA T.L. PILLARD
                                                      United States Court of Appeals Judge

                                                      /s/ Colleen Kollar-Kotelly
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: January 2, 2019


                                                 8

                                                                                                     82
